

 
 
 
 
Exhibit 10.17

































MINERALS TECHNOLOGIES INC.
RETIREE MEDICAL PLAN
(Effective January 1, 2011)



 
 

--------------------------------------------------------------------------------

 

MINERALS TECHNOLOGIES INC.
RETIREE MEDICAL PLAN


(Effective January 1, 2011)


TABLE OF CONTENTS
 
 
ARTICLE I DEFINITIONS
2
1.1
ADA
2
1.2
Affiliate
2
1.3
Benefits
2
1.4
Board
2
1.5
Claims Processor
2
1.6
COBRA
2
1.7
Code
2
1.8
Company
2
1.9
Dependent
3
1.10
DOL
3
1.11
Effective Date
3
1.12
Employee
3
1.13
Employer
3
1.14
ERISA
3
1.15
HIPAA
3
1.16
HMO
3
1.17
Participant
3
1.18
Participant Contributions
3
1.19
Plan Administrator
3
1.20
Plan Year
3
1.21
Retiree
3
1.22
Retiree Medical Plan
4
1.23
Retiree Medical Program
4
1.24
Service Provider
4
1.25
Third Party Administrator
4
1.26
Welfare Plan Committee
4
ARTICLE II PARTICIPATION
4
2.1
Participation
4
2.2
No Obligation to Continue Retiree Medical Plan
5
2.3
Continuation Coverage
5
ARTICLE III CONTRIBUTIONS
5
3.1
Employer Plan Contributions
5
3.2
Participant Contributions
5
ARTICLE IV BENEFITS
5
4.1
Provision of Benefits
5
ARTICLE V CLAIMS, CLAIMS PROCEDURE, APPEALS, AND PAYMENT
6
5.1
Claims
6
5.2
Claims Procedure
6
5.3
Claims Procedure, All Other Benefits
13
5.4
Notices
15
5.5
Evidence
15
5.6
Payment
15
5.7
Coordination of Benefits
16
5.8
Proof of Loss
16
5.9
Nonassignment
16
5.10
Government-Provided Benefits
16
5.11
Receipt and Release of Information
16
5.12
Subrogation
16
5.13
Right of Recovery
17
ARTICLE VI PURPOSE AND FUNDING
17
6.1
Purpose
17
6.2
Funding Policy
17
ARTICLE VII ADOPTION OF RETIREE MEDICAL PLAN BY PARTICIPATING EMPLOYER
17
7.1
Adoption by Subsidiary or Affiliate
17
7.2
Termination of Participation
18
7.3
Actions, Approvals and Notification
18
7.4
Rights
18
7.5
Successor
18
ARTICLE VIII PLAN ADMINISTRATION
18
8.1
Allocation of Plan Administration Responsibilities
18
8.2
Committee Membership
19
8.3
Committee Meetings
19
8.4
Fiduciary Duties
19
8.5
Indemnification of Fiduciaries
20
8.6
Discretionary Power of Plan Administrator
20
8.7
Miscellaneous
20
ARTICLE IX AMENDMENT AND TERMINATION
21
 
9.1
Amendment
21
9.2
Termination
21
ARTICLE X MISCELLANEOUS
21
10.1
State of Jurisdiction
21
10.2
Severability
21
10.3
Non-Transferability of Interest and Facility of Payment
21
10.4
Mistake of Fact
22
10.5
Cost of Administering the Retiree Medical Plan
22
10.6
Withholding for Taxes
22
10.7
Bonding and Insurance
22
10.8
Nondiscrimination Requirements
22
10.9
Prohibition on Compensation
22
10.10
No Vested Rights
22
10.11
Titles and Headings
23
10.12
Tax Effects
23
10.13
Continuation Coverage under COBRA or Other Applicable Law
23
10.14
Procedures for Providing Certain Notices
23
10.15
Qualified Medical Child Support Orders
25
10.16
Entire Document
25
ARTICLE XI HIPAA PRIVACY
25
 
11.1
Definitions
25
11.2
Disclosure of Summary Health Information
29
11.3
Disclosure of Protected Health Information to the Company
29
11.4
Permitted Use and Disclosure of Protected Health Information
29
11.5
Required Uses and Disclosures of Protected Health Information
34
11.6
Minimum Necessary
34
11.7
Employer Certification and Responsibility
34
11.8
Employees with access to Protected Health Information
35
11.9
Limitations to Protected Health Information Access and Disclosure
36
11.10
Noncompliance
36
11.11
Nondisclosure of Protected Health Information by HMOs
37
11.12
Notice to Participants
37
11.13
Policies and Procedures
37
11.14
Hybrid Entity Designation
37
11.15
Electronic Data Security Standards
38
APPENDIX A - PARTICIPATING EMPLOYERS
41
 
     
 
   

 
 

 
 

--------------------------------------------------------------------------------

 

MINERALS TECHNOLOGIES INC.
RETIREE MEDICAL PLAN


INTRODUCTION


Minerals Technologies Inc. hereby establishes the Minerals Technologies Inc.
Retiree Medical Plan (hereinafter the “Retiree Medical Plan”), effective January
1, 2011, to provide health benefits for the Retirees and their Dependents of
Minerals Technologies Inc. and participating Affiliates.  The Retiree Medical
Plan includes and encompasses the retiree medical program maintained by Minerals
Technologies Inc. (hereinafter referred to as the “Retiree Medical Program”),
and the terms of such Retiree Medical Program are hereby incorporated into the
Retiree Medical Plan by reference.
 
THIS RETIREE MEDICAL PLAN, TOGETHER WITH THE RETIREE MEDICAL PROGRAM, WHICH
FORMS A PART OF THE RETIREE MEDICAL PLAN, CONSTITUTES THE WRITTEN PLAN DOCUMENT
FOR THE MINERALS TECHNOLOGIES INC. RETIREE MEDICAL PLAN.


In the event that any term or provision in the Retiree Medical Plan document is
in conflict with any of the terms or provisions of the Retiree Medical Program,
the terms and provisions of the Retiree Medical Program will govern. Where terms
and provisions specifically applicable to the Retiree Medical Program are not
addressed in the Retiree Medical Plan document, such terms and provisions as set
forth in the Retiree Medical Program will govern.
 
The Retiree Medical Plan is designed to meet the applicable requirements of the
Code, ERISA, COBRA, HIPAA, the ADA and any other applicable law, including
regulations and rulings issued pursuant to any such laws, to the extent
applicable to the Retiree Medical Program. The Retiree Medical Plan is
specifically designated as a welfare benefit plan under ERISA, and the Retiree
Medical Plan and Retiree Medical Program shall be treated as a single welfare
benefit plan for purposes of the reporting requirements under Title I of
ERISA.  Notwithstanding the foregoing, the Retiree Medical Program shall be
subject to ERISA only to the extent required by ERISA.  The Retiree Medical Plan
is a separate plan from the Minerals Technologies Inc. Health and Welfare Plan
for purposes of HIPAA.  The Plan is intended to be a stand-alone, retiree-only
plan for purposes of ERISA section 732(a) and Code section 9831(a).
 
 It is intended that the Retiree Medical Plan and Retiree Medical Program
satisfy all applicable nondiscrimination requirements of the Code, including all
requirements under Code Sections 79 and 105(h), to the extent applicable.
 
The Retiree Medical Plan is maintained for the exclusive benefit of Retirees and
any of their eligible Dependents.
 

 
 

--------------------------------------------------------------------------------

 



 


 
Definitions
 
Any terms that are used or separately defined in the Retiree Medical Program
shall have the meaning set forth therein.
 
Where required by the context, the noun, verb, adjective and adverb forms of
each defined term includes any of its other forms and the singular includes the
plural and the plural includes the singular. “He,” “him” and “his” include
“she,” “her” and “hers.”
 
The following terms used in the Retiree Medical Plan shall have the following
meanings:
 
 1.1 ADA
 
.  The Americans with Disabilities Act of 1990, as amended.
 
 1.2 Affiliate
 
.  Any corporation, partnership or other entity which is:
 
 
(a)
a member of a “controlled group of corporations” (as that term is defined in
Code Section 414(b)) of which the Company is a member;

 
 
(b)
a member of any trade or business under “common control” (as that term is
defined in Code Section 414(c)) with the Company;

 
 
(c)
a member of an “affiliated service group” (as that term is defined in Code
Section 414(m)) which includes the Company; or

 
 
(d)
any other entity required to be aggregated with the Company pursuant to U.S.
Department of Treasury regulations issued under Code Section 414(o).



 1.3 Benefits
 
.  The benefits provided to Participants under the Retiree Medical Program, as
listed in the schedule of benefits for the Retiree Medical Program or in one or
more other written documents applicable to the Retiree Medical Program.
 
 1.4 Board
 
.  The Board of Directors of Minerals Technologies Inc.
 
 1.5 Claims Processor
 
.  Any person or entity appointed by the Plan Administrator to process claims in
accordance with Article V hereof.
 
 1.6 COBRA
 
.  The Consolidated Omnibus Budget Reconciliation Act of 1985, as amended,
including any applicable regulations and/or rulings issued thereunder.
 
 1.7 Code
 
.  The Internal Revenue Code of 1986, as amended, including any applicable
regulations and/or rulings issued thereunder.
 
 1.8 Company
 
.  Minerals Technologies Inc.
 

 
 

--------------------------------------------------------------------------------

 

Dependent
 
.  Any individual who meets the definition of “dependent” under the Retiree
Medical Program.
 
 1.9 DOL
 
.  The United States Department of Labor.
 
 1.10 Effective Date
 
.  January 1, 2011.
 
 1.11 Employee
 
.  Any person who is a full-time employee of an Employer who is paid from
sources within the United States, or a part-time employee of an Employer who
works at least 20 hours per week and who is paid from sources within the United
States. The term “Employee” shall not include any person who performs services
for an Employer under an agreement or arrangement (which may be written, oral
and/or evidenced by such Employer’s payroll practice) with the individual or
with another organization that provides the services of the individual to such
Employer, pursuant to which the person is treated as an independent contractor
or otherwise treated as an employee of any entity other than an Employer,
irrespective of whether the individual is treated as an employee of such
Employer under common law employment principles.
 
 1.12 Employer
 
.  Minerals Technologies Inc., and any of its subsidiaries or Affiliates, that,
with the consent of the Board, adopts the Retiree Medical Plan in accordance
with Article VII hereof, and any organization that is a successor thereto.
 
 1.13 ERISA
 
.  The Employee Retirement Income Security Act of 1974, as amended.
 
 1.14 HIPAA
 
.  The Health Insurance Portability and Accountability Act of 1996, as amended.
 
 1.15 HMO
 
.  A health maintenance organization.
 
 1.16 Participant
 
.  A Retiree who meets the requirements of Section 2.1 or a Dependent.
 
 1.17 Participant Contributions
 
.  The contributions, if any, made by a Participant in accordance with the
Retiree Medical Program.
 
 1.18 Plan Administrator
 
.  The Welfare Plan Committee appointed by the Board pursuant to Article VIII.
Certain administrative functions with respect to the Retiree Medical Plan may be
delegated to any other person, persons, or entity, including a Third Party
Administrator or Claims Processor, in accordance with reasonable procedures
established by the Welfare Plan Committee.
 
 1.19 Plan Year
 
.  The twelve-month period beginning January 1st and ending on the following
December 31st.
 
 1.20 Retiree
 
.  A former Employee of an Employer who was hired by an Employer before January
1, 2004, and who completes at least twenty (20) "years of creditable service"
after the attainment of age 40.  For purposes of the foregoing, years of
creditable service shall have the meaning set forth in the Minerals Technologies
Inc. Retirement Plan.  Notwithstanding the foregoing, an inactive Employee who
has received benefits for two years under the  long-term
 

 
 

--------------------------------------------------------------------------------

 

disability program that is part of the Minerals Technologies Inc. Health and
Welfare Plan shall be considered a Retiree for purposes of the Retiree Medical
Plan, but only for purposes of the prescription drug benefit to the extent
provided under the Retiree Medical Program, and such an inactive Employee’s
Dependents shall be eligible for Retiree Medical Program Benefits to the extent
and under the circumstances provided in the Retiree Medical Program.
 
 1.21 Retiree Medical Plan
 
.  This Minerals Technologies Inc. Retiree Medical Plan, including the Retiree
Medical Program, as it may be amended from time to time.
 
 1.22 Retiree Medical Program
 
.  The Minerals Technologies Inc. retiree medical program, as reflected in the
schedule of benefits or in one or more other written documents applicable to the
program.
 
 1.23 Service Provider
 
.  Any insurance company, HMO, point of service provider (“POS”), Preferred
Provider Organization (“PPO”), physician, hospital, or any other service
provider who provides, or is obligated to provide, pursuant to a contractual
arrangement with the Retiree Medical Plan or any Employer, Benefits under the
Retiree Medical Program.
 
 1.24 Third Party Administrator
 
.  Any individual or entity appointed to assist in the administration of the
Retiree Medical Plan or the Retiree Medical Program in accordance with such
written agreement as may be entered into between the Plan Administrator and such
Third Party Administrator.
 
 1.25 Welfare Plan Committee
 
.  The committee established under Article VII.
 
ARTICLE II
 


 
Participation
 
 2.1 Participation
 
.  A Retiree shall be eligible to participate in the Retiree Medical Plan on the
Effective Date to the extent that he participated in, or was eligible to
participate in the Retiree Medical Program on such date.  A Retiree shall become
a Participant after the Effective Date as of the first day he is no longer an
active Employee; provided, however, that such individual participated or was
eligible to participate in the Minerals Technologies Inc. Health and Welfare
Plan immediately before such day.
 
Participation in the Retiree Medical Plan shall be contingent upon participation
in the Retiree Medical Program, and upon receipt by the Plan Administrator of
such applications, consents, proofs of birth or marriage, school attendance,
elections, beneficiary designations, proof of reimbursable expenses, proof of
disability and/or other documents and information as may be prescribed by the
Plan Administrator, in its discretion, or by the Retiree Medical Program.
 
A Retiree who does not timely elect initial coverage under the Retiree Medical
Program shall forfeit the right to enroll in the Retiree Medical Program. If a
Retiree ceases to participate in the Retiree Medical Program, the Retiree shall
never be allowed to participate in, re-enter or be reinstated into the Retiree
Medical Program.  Eligible Dependents will participate in the Retiree Medical
Plan to the extent provided in, and in accordance with the provisions of, the
 

 
 

--------------------------------------------------------------------------------

 

Retiree Medical Program. A Participant shall be deemed conclusively, for all
purposes, to have consented to the terms and provisions of the Retiree Medical
Plan and Retiree Medical Program to the extent of his participation thereunder.
 
 2.2 No Obligation to Continue Retiree Medical Plan
 
.  Nothing contained herein or in the Retiree Medical Program shall represent a
contractual obligation of the Company or the Retiree Medical Program providers
to continue to maintain the Retiree Medical Plan or the Retiree Medical Program,
respectively, for, or provide a level of coverage for, any Retiree or any group
thereof or Dependents thereof.
 
 2.3 Continuation Coverage
 
.  The term “Participant” shall include any former Participant who remains
covered under the Retiree Medical Program pursuant to COBRA or other similar
applicable law, under the continuation coverage provisions of the Retiree
Medical Program.
 
ARTICLE III
 


 
Contributions
 
 3.1 Employer Plan Contributions
 
.  Any Employer who has adopted the Retiree Medical Plan in accordance with the
provisions of Article VII hereunder agrees to contribute such amounts as are
required to fund the Retiree Medical Program and to pay any other fee, expense,
or other amount required from an Employer under the terms of the Retiree Medical
Program.
 
 3.2 Participant Contributions
 
.  Participants must pay any premium, fee, expense, co-pay, or other amounts
required under the terms of the Retiree Medical Program in order to receive
Benefits under the Retiree Medical Program.
 
ARTICLE IV
 


 
Benefits
 
 4.1 Provision of Benefits
 
.  Each Participant shall be entitled to the Benefits set forth in the Retiree
Medical Program’s schedule of benefits or in one or more other written documents
approved by the Welfare Plan Committee or the Board with respect to the Retiree
Medical Program, and for which Benefits he is eligible by virtue of his former
employment with an Employer, but only to the extent it is determined under the
Retiree Medical Program that he has satisfied all of the conditions precedent to
his receiving such Benefits. All Benefits under the Retiree Medical Program
shall be payable or provided under the Retiree Medical Program only if such
Benefits relate to periods in which a Participant has elected to participate in
the Retiree Medical Program. All such Benefits shall be legally enforceable to
the extent required by the Code, ERISA and other applicable law.
 

 
 

--------------------------------------------------------------------------------

 



 


 
Claims, Claims Procedure, Appeals, and Payment
 
 4.2 Claims
 
.  A claimant (“Claimant”) must file a claim for Benefits on a form prescribed
by the Claims Processor or Plan Administrator (such terms are used
interchangeably throughout this Article V), or as set forth in the Retiree
Medical Program. The claim form must be completed in its entirety, including all
information and reports from doctors and hospitals (if applicable), plus any
proof of claim requirements established by the Claims Processor, Plan
Administrator, or as set forth in the Retiree Medical Program. A claim will be
considered filed for purposes of this Section 5.1 when a properly completed
claim form and all additional materials necessary to process the claim are
received by the Claims Processor or Plan Administrator, as applicable.
 
For purposes of this Article V, a claim filed with or received by a Claims
Processor shall be deemed to have been filed with or received by the Plan
Administrator or the Retiree Medical Plan, as applicable, and any notice or
notification (including notice or notification of an Adverse Benefit
Determination) provided to a Claimant by a Claims Processor shall be deemed to
have been provided by the Plan Administrator or the Retiree Medical Plan, as
applicable.
 
 4.3 Claims Procedure
 
.  The procedures set forth in this Section 5.2 shall apply to all benefits
determinations with respect to group health insurance benefits and group
disability insurance benefits under the Retiree Medical Program, except to the
extent that the Retiree Medical Program utilizes a claims and appeals procedure
that is more favorable to Participants than the claims and appeals procedure set
forth in this Section 5.2, in which case such claims and appeals procedure shall
supersede the claims and appeals procedure set forth in this Section 5.2;
provided, that such claims and appeals procedure complies with applicable law,
including the applicable DOL regulations.
 
For purposes of this Section 5.2, the following definitions shall apply:
 
(a) Adverse Benefit Determination.  “Adverse Benefit Determination” means any of
the following: a denial, reduction or termination of, or a failure to provide or
make payment (in whole or in part) for, a Benefit, including any such denial,
reduction or termination or failure to provide or make payment that (i) is based
on a determination of eligibility to participate in the Retiree Medical Plan or
the Retiree Medical Program; (ii) results from the application of any
utilization review; or (iii) is due to a failure to cover an item or service for
which Benefits are otherwise provided because such item or service is determined
to be experimental or investigational, or not medically necessary or
appropriate.
 
Solely with respect to a Concurrent Care Claim, in the event that the Retiree
Medical Plan or Retiree Medical Program has approved an ongoing course of
treatment to be provided over a period of time, or a specific number of
treatments, “Adverse Benefit Determination” also means any termination of such
course of treatments prior to the end of the prescribed course of such
treatments, or reduction of the specific number of treatments below the number
originally approved (other than as a result of an amendment to, or the
termination of, the Retiree Medical Plan or Retiree Medical Program).
 

 
 

--------------------------------------------------------------------------------

 

Concurrent Care Claim.  A “Concurrent Care Claim” is any claim under the Retiree
Medical Program in which the Retiree Medical Plan, or the Retiree Medical
Program, has approved an ongoing course of treatment to be provided over a
period of time, or a specific number of treatments, and either (i) the Retiree
Medical Plan or Retiree Medical Program now seeks to reduce or terminate the
course of treatment (other than by amendment or termination of the Retiree
Medical Plan or Retiree Medical Program), or to reduce the specific number of
treatments; or (ii) the Claimant requests an extension of such course of
treatment, or to increase the specific number of treatments, subsequent to the
initial approval of the original course of treatment, or specific number of
treatments.
 
(b) Disability Claim.  A “Disability Claim” is any claim for disability
benefits, to the extent applicable under the Retiree Medical Program.
 
(c) Health Care Professional.  A “Health Care Professional” means a physician or
other health care professional licensed, accredited, or certified to perform
specified health services consistent with state law.
 
(d) Pre-Service Claim.  A “Pre-Service Claim” is any claim under the Retiree
Medical Program that requires approval, or pre-authorization, of the Benefit in
advance of obtaining medical care.
 
(e) Post-Service Claim.  A “Post-Service Claim” is any claim under the Retiree
Medical Program that is not a Pre-Service Claim, and that involves payment or
reimbursement for a health care Benefit that has already been provided.
 
(f) Urgent Care Claim.  An “Urgent Care Claim” is any claim under the Retiree
Medical Program with respect to which a delay in making a determination: (i)
could seriously jeopardize a Claimant’s life or health, or his ability to regain
maximum function; or (ii) in the opinion of a physician with knowledge of the
Claimant’s medical condition, would subject the Claimant to severe pain that
cannot be adequately managed without the care or treatment. An Urgent Care Claim
also includes any claim that a physician with knowledge of the Claimant’s
medical condition determines is a claim involving urgent care.
 
Initial Claims.
 
The Plan Administrator must provide a Claimant with written or electronic
notification of any Adverse Benefit Determination, written in a manner
calculated to be understood by the Claimant and within the time frames set forth
in this Section 5.2. The Plan Administrator must provide notification to a
Claimant orally within the time frames set forth in this Section 5.2, in which
case written or electronic notification shall be furnished to such Claimant
within three (3) days following such oral notification.
 
The notification with respect to an Adverse Benefit Determination under the
Retiree Medical Program must set forth clearly, in language calculated to be
understood by the Claimant:
 
(i)           the specific reason(s) for the Adverse Benefit Determination;
 

 
 

--------------------------------------------------------------------------------

 

(ii)           references to the specific Retiree Medical Plan or Retiree
Medical Program provisions on which the Adverse Benefit Determination is based;
 
(iii)           a description of any additional material or information
necessary for the Claimant to perfect the claim, and an explanation of why such
material or information is necessary;
 
(iv)           a description of the Retiree Medical Plan’s claims review
procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an Adverse Benefit Determination on review;
 
(v)
 
(A)           if an internal rule, guideline, protocol or other similar
criterion was relied upon in making the Adverse Benefit Determination, either
the specific rule, guideline, protocol, or other similar criterion; or a
statement that such a rule, guideline, protocol, or other similar criterion was
relied upon in making the Adverse Benefit Determination, and that a copy of such
rule, guideline, protocol, or other similar criterion will be provided free of
charge to the Claimant upon request; or
 
(B)           if the Adverse Benefit Determination is based on a medical
necessity or experimental treatment or similar exclusion or limit, either an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the Retiree Medical Plan to the Claimant’s medical
circumstances, or a statement that such explanation will be provided free of
charge upon request; and
 
(vi)           solely with respect to an Urgent Care Claim, a description of the
Retiree Medical Plan’s expedited review process with respect to such claims.
 
Urgent Care Claims.  Upon its receipt of an Urgent Care Claim, the Plan
Administrator must notify the Claimant of its determination (whether or not such
determination is an Adverse Benefit Determination) as soon as possible, but in
no case later than seventy-two (72) hours after its receipt of such Urgent Care
Claim, unless the Claimant does not provide sufficient information to determine
whether, or to what extent, Benefits are covered or payable under the Retiree
Medical Plan. In that instance, the Plan Administrator must notify the Claimant
as soon possible, but in no case later than twenty-four (24) hours after its
receipt of such Urgent Care Claim, of the specific information necessary to
properly complete such Urgent Care Claim. The Claimant must be given a
reasonable amount of time to provide the specified information, depending on the
circumstances, but in no case less than forty-eight (48) hours after his having
been so notified. The Plan Administrator must notify the Claimant of its
determination as soon as possible, but in no case later than forty-eight (48)
hours after the earlier of (i) the Plan Administrator’s receipt of the specified
information; or (ii) the end of the period afforded to the Claimant to provide
the additional specified information.
 
Pre-Service Claims.  A Claimant must be notified of the Retiree Medical Plan’s
decision regarding his Pre- Service Claim within a reasonable time (appropriate
to the medical circumstances), but in no case later than fifteen (15) days after
the Plan Administrator’s receipt of such Claimant’s Pre-Service Claim. The Plan
Administrator may extend the initial fifteen-day period for up to an additional
fifteen (15) days in the event that there are matters beyond its
 

 
 

--------------------------------------------------------------------------------

 

control, in which case the Plan Administrator must notify the Claimant prior to
the expiration of the initial fifteen-day period of the circumstances requiring
the extension, and the date on which the Retiree Medical Plan expects to make
its decision. If such an extension is necessary because the Claimant failed to
submit the information required to make a determination, the notice must
describe the specific information required. The Claimant must have at least
forty-five (45) days from his receipt of such notice to provide the specified
information.
 
If a Claimant fails to follow the Retiree Medical Plan’s procedures for filing a
Pre-Service Claim, such Claimant must be notified as soon as possible, but in no
case later than five (5) days (twenty-four (24) hours in the case of a
Pre-Service Claim that also qualifies as an Urgent Care Claim) following the
Plan Administrator’s receipt of such Claimant’s claim, that his claim has been
improperly filed, and must be provided with a description of the proper
procedures for filing his Pre-Service Claim. Such notice may be given orally,
unless the Claimant or his authorized representative specifically has requested
written notification. This paragraph must apply only where such improper filing
occurred with respect to (i) a communication by a Claimant or his authorized
representative that is received by a person or organizational unit customarily
responsible for handling benefits matters; and (ii) is a communication that
names a specific Claimant, medical condition or symptom, and a specific
treatment, service, or product for which approval is requested.
 
Post-Service Claims.  In the event of an Adverse Benefit Determination with
respect to a Post-Service Claim, a Claimant must be notified of the Retiree
Medical Plan’s decision within a reasonable time period, but in no case later
than thirty (30) days after its receipt of the Post-Service Claim. Such
thirty-day period may be extended for up to an additional fifteen (15) days if
the Plan Administrator determines that such an extension is necessary for
reasons beyond the Retiree Medical Plan’s control, in which case the Claimant
must be notified, prior to the end of the initial thirty (30) day period, of the
circumstances requiring the extension, and the date on which the Retiree Medical
Plan expects to make a decision. If such extension is necessary because the
Claimant failed to submit the information required to make a determination, the
notice must describe the specific information required, in which case the
Claimant must have at least forty-five (45) days from his receipt of the notice
to provide the specified information.
 
Concurrent Care Claims.  The Plan Administrator must notify the Claimant of an
Adverse Benefit Determination with respect to a Concurrent Care Claim
sufficiently in advance of the termination of pre-approved course of treatment,
or reduction in the specific number of treatments, to allow such Claimant to
appeal the Adverse Benefit Determination and obtain a determination upon review
with respect to such Adverse Benefit Determination prior to such termination or
reduction.
 
A Claimant’s request to extend a course of treatment beyond the prescribed
period of time, or the specific number of pre-approved treatments, that also
qualifies as an Urgent Care Claim must be decided as soon as possible , taking
into account the medical exigencies. The Plan Administrator must notify such
Claimant of its determination (whether or not such determination is an Adverse
Benefit Determination) within twenty-four (24) hours after its receipt of the
claim; provided that such claim is made at least twenty-four (24) hours prior to
the expiration of the prescribed course of treatment, or specific number of
pre-approved treatments.
 

 
 

--------------------------------------------------------------------------------

 

Disability Claims.  With respect to a Disability Claim, the Plan Administrator
must notify the Claimant of an Adverse Benefit Determination within a reasonable
time period, but in no event later than forty-five (45) days after the Retiree
Medical Plan’s receipt of the claim. This period may be extended for a period of
up to thirty (30) days if the Plan Administrator determines that such an
extension is necessary due to matters beyond the control of the Retiree Medical
Plan; provided that the Claimant is notified prior to the expiration of the
initial forty-five (45) day period of the circumstances requiring the extension,
and the date by which the Retiree Medical Plan expects to render a decision. If,
prior to the end of the first thirty (30) day extension period, the Plan
Administrator determines that, due to matters beyond the control of the Retiree
Medical Plan, a decision cannot be rendered within such thirty (30) day
extension period, the period for making the determination may be extended for up
to an additional thirty (30) days; provided that the Plan Administrator notifies
the Claimant, prior to the expiration of the initial thirty (30) day period, of
the circumstances requiring the extension, and the date on which the Retiree
Medical Plan expects to render a decision. Such notification must explain the
standards on which entitlement to a benefit is based, the unresolved issues that
prevent a decision on the claim, and the additional information needed to
resolve such issues. A Claimant must have at least forty-five (45) days to
provide the additional specified information.
 
Appeals of Adverse Benefit Determinations.
 
A Claimant who wishes to appeal an Adverse Benefit Determination with respect to
his claim must file such appeal with the Plan Administrator in writing within
one hundred eighty (180) days following such Claimant’s receipt of the
notification with respect to his initial Adverse Benefit Determination.
 
Within the time frames set forth for each specific type of claim set forth
below, the Plan Administrator must notify the Claimant of the Retiree Medical
Plan’s decision on such appeal. A claimant may submit written comments,
documents, records and other information relating to his claim. Such Claimant is
entitled to be provided, upon request and free of charge, reasonable access to,
and copies of, all documents, records, and other information relevant to his
claim. For purposes of this Section 5.2, a document, record or other information
shall be considered relevant to a Claimant’s claim if such document, record or
other information (i) was relied upon in making the Adverse Benefit
Determination; (ii) was submitted, considered, or generated in the course of
making the Adverse Benefit Determination, irrespective of whether or not it was
relied upon in making such Adverse Benefit Determination; (iii) demonstrates
compliance with the administrative processes and safeguards that ensure that
determinations are made in accordance with governing Retiree Medical Plan
documents and that where appropriate, Retiree Medical Plan provisions have been
applied consistently; or (iv) constitutes a statement of policy or guidance with
respect to the Retiree Medical Plan concerning the denied treatment option or
Benefit for the Claimant’s diagnosis, without regard to whether such advice or
statement was relied upon in making the Adverse Benefit Determination.
 
The review of such Claimant’s appeal of the Adverse Benefit Determination must
take into account all comments, documents, records, and other information
submitted by the Claimant relating to his claim, without regard to whether such
information was submitted or considered in the making of the initial Adverse
Benefit Determination. The decision on review must not afford deference to the
initial Adverse Benefit Determination, and will be conducted by an appropriate
 

 
 

--------------------------------------------------------------------------------

 

named fiduciary of the Retiree Medical Plan who is neither the individual who
made the initial Adverse Benefit Determination, nor a subordinate of such
individual. In deciding an appeal of any Adverse Benefit Determination that is
based in whole or in part on medical judgment, including determinations with
regard to whether a particular treatment, drug, or other item is experimental,
investigational, or not medically necessary or appropriate, the appropriate
named fiduciary must consult with a Health Care Professional who has appropriate
training and experience in the field of medicine involved in the medical
judgment. The medical or vocational experts whose advice was obtained on behalf
of the Retiree Medical Plan in connection with the Claimant’s Adverse Benefit
Determination will be identified, whether or not the advice was relied upon in
making the Adverse Benefit Determination. Any such Health Care Professional
engaged for purposes of a consultation must be an individual who is neither one
of the individuals who was consulted in connection with the initial Adverse
Benefit Determination, nor a subordinate of any such individual.
 
A Claimant must be notified of the Retiree Medical Plan’s benefit determination
upon review in writing or electronically. Notice of the decision with respect to
an Adverse Benefit Determination on review must set forth clearly, in a manner
to be understood by the Claimant:
 
(i)           the specific reason(s) for the Adverse Benefit Determination on
review;
 
(ii)           reference to the specific Retiree Medical Plan or Retiree Medical
Program provisions on which the Adverse Benefit Determination on review is
based;
 
(iii)           a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the Claimant’s claim for Benefits;
 
(iv)           a statement describing the Retiree Medical Plan’s claims review
procedures, and the time limits applicable to such procedures, and the
Claimant’s right to obtain the information about such procedures, including a
statement of a Claimant’s right to bring a civil action under Section 502(a) of
ERISA;
 
(v)
 
(A)           if an internal rule, guideline, protocol or other similar
criterion was relied upon in making the Adverse Benefit Determination on review,
either the specific rule, guideline, protocol, or other similar criterion; or a
statement that such a rule, guideline, protocol, or other similar criterion was
relied upon in making the Adverse Benefit Determination on review, and that a
copy of such rule, guideline, protocol, or other similar criterion will be
provided free of charge to the Claimant upon request; or
 
(B)           if the Adverse Benefit Determination on review is based on a
medical necessity or experimental treatment or similar exclusion or limit,
either an explanation of the scientific or clinical judgment for the
determination, applying the terms of the Retiree Medical Plan to the Claimant’s
medical circumstances, or a statement that such explanation will be provided
free of charge upon request; and
 

 
 

--------------------------------------------------------------------------------

 

(vi)           the following statement: “You and your plan may have other
voluntary alternative dispute resolution options, such as mediation. One way to
find out what may be available is to contact your local U.S. Department of Labor
Office and your State insurance regulatory agency.”
 
Urgent Care Claims.  With respect to an Urgent Care Claim, if a Claimant appeals
the Retiree Medical Plan’s initial Adverse Benefit Determination with respect to
his claim, the Plan Administrator must notify the Claimant of the Retiree
Medical Plan’s Benefit determination on review as soon as possible, taking into
account the medical exigencies, but not later than seventy-two (72) hours after
receipt of the Claimant’s request for review of an Adverse Benefit Determination
by the Retiree Medical Plan.
 
Expedited Review, Urgent Care Claims.  Solely with respect to an Urgent Care
Claim, if a Claimant appeals the Retiree Medical Plan’s initial Adverse Benefit
Determination with respect to his claim, an expedited review process must be
afforded such Claimant pursuant to which (i) the Claimant may submit, orally or
in writing, a request for an expedited appeal and (ii) all necessary information
must be transmitted between the Retiree Medical Plan and the Claimant by
telephone, facsimile, or other available similarly expeditious method. The Plan
Administrator must notify such Claimant of the Retiree Medical Plan’s
determination on appeal as soon as possible (depending on the medical
circumstances), but in no case later than seventy-two (72) hours after its
receipt of the Claimant’s appeal of the initial Adverse Benefit Determination.
 
Pre-Service Claims.  With respect to a Pre-Service Claim, if a Claimant appeals
the Retiree Medical Plan’s initial Adverse Benefit Determination with respect to
his claim, the Plan Administrator must notify such Claimant of the Retiree
Medical Plan’s decision with respect to the appeal of his Pre-Service Claim
within a reasonable time, appropriate to the medical circumstances. If the
Retiree Medical Program provides for a single appeal of the Adverse Benefit
Determination, the Claimant must be notified of the Retiree Medical Plan’s
decision on review no later than thirty (30) days after its receipt of such
Claimant’s appeal. If the Retiree Medical Program provides for two appeals of an
Adverse Benefit Determination (A) the Claimant must be notified of the Retiree
Medical Plan’s initial decision on review no later than fifteen (15) days after
its receipt of such Claimant’s appeal and (B) if the Claimant appeals such
initial decision on review, the Claimant must be notified of the Retiree Medical
Plan’s subsequent decision on re-review no later than fifteen (15) days after
the Retiree Medical Plan’s receipt of the Claimant’s appeal of the initial
decision on review.
 
Post-Service Claims.  With respect to a Post-Service Claim, if a Claimant
appeals the Retiree Medical Plan’s initial Adverse Benefit Determination with
respect to his claim, such Claimant must be notified within a reasonable time
period of such determination.  If the Retiree Medical Program provides for a
single appeal of the Adverse Benefit Determination, the Claimant must be
notified of the Retiree Medical Plan’s decision on review no later than sixty
(60) days after its receipt of such Claimant’s appeal. If the Retiree Medical
Program provides for two appeals of an Adverse Benefit Determination: (A) the
Claimant must be notified of the Retiree Medical Plan’s initial decision on
review no later than thirty (30) days after its receipt of such Claimant’s
appeal and (B) if the Claimant appeals such initial decision on review, he must
be notified of the Retiree Medical Plan’s subsequent decision on re-review no
later than thirty (30) days after the Retiree Medical Plan’s receipt of the
Claimant’s appeal of the initial decision
 

 
 

--------------------------------------------------------------------------------

 

on review. The number of appeals of an Adverse Benefit Determination with
respect to the Retiree Medical Program are as set forth in the Retiree Medical
Program.
 
Concurrent Care Claims.  With respect to a Concurrent Care Claim, if a Claimant
appeals the Retiree Medical Plan’s initial Adverse Benefit Determination with
respect to his claim, the Plan Administrator must notify such Claimant of the
Retiree Medical Plan’s Benefit determination within a reasonable period of time,
but not later than sixty (60) days following receipt by the Retiree Medical Plan
of the Claimant’s request for review, unless the Plan Administrator determines
that special circumstances (such as the need to hold a hearing, if applicable)
require an extension of time for processing the Concurrent Care Claim. If the
Plan Administrator determines that an extension of time for processing such
Concurrent Care Claim is required, written notice of the extension of time must
be furnished to the Claimant prior to the termination of the initial sixty (60)
day period. In no event shall such extension of time exceed a period of sixty
(60) days from the end of the initial sixty (60) day period. Notice of such
extension of time must indicate the special circumstances requiring the
extension of time, and the date by which the Retiree Medical Plan expects to
render the determination on review.
 
If, on appeal, a Concurrent Care Claim also qualifies as an Urgent Care Claim, a
Pre-Service Claim or a Post-Service Claim, an Adverse Benefit Determination with
respect to such claim must be treated as an Urgent Care Claim, a Pre-Service
Claim or a Post-Service Claim, as appropriate.
 
Disability Claims.  With respect to a Disability Claim, if a Claimant appeals
the initial Adverse Benefit Determination with respect to his claim, the Plan
Administrator must notify such Claimant of the Retiree Medical Plan’s Benefit
determination within a reasonable period of time, but not later than forty-five
(45) days following receipt by the Retiree Medical Plan of the Claimant’s
request for review, unless the Plan Administrator determines that special
circumstances (such as the need to hold a hearing, if applicable) require an
extension of time for processing the Concurrent Care Claim. If the Plan
Administrator determines that an extension of time for processing such
Concurrent Care Claim is required, written notice of the extension of time must
be furnished to the Claimant prior to the termination of the initial forty-five
(45) day period. In no event shall such extension of time exceed a period of
forty-five (45) days from the end of the initial forty-five (45) day period.
Notice of such extension of time must indicate the render the determination on
review.
 
 4.4 Claims Procedure, All Other Benefits
 
.  The procedures set forth in this Section 5.3 apply to claims for Benefits
under the Retiree Medical Program other than group health insurance benefits or
group disability insurance benefits, except to the extent that any such Benefit
utilizes a claims and appeals procedure that is more favorable to Participants
than the claims and appeals procedure set forth in this Section 5.3, in which
case such claims and appeals procedure shall supersede the claims and appeals
procedure set forth in this Section 5.3; provided, that such claims and appeals
procedure complies with applicable law, including the applicable DOL
regulations.
 
For purposes of this Section 5.3, an “Adverse Benefit Determination” is a (i)
denial, (ii) reduction or termination of a Benefit, or (iii) failure to make a
total payment for a Benefit. For purposes of the foregoing, any such (i) denial,
(ii) reduction or termination, or (iii) failure to
 

 
 

--------------------------------------------------------------------------------

 

provide or make a total payment for a Benefit that is based upon eligibility is
an “Adverse Benefit Determination.”
 
Initial Claims.
 
The Plan Administrator must provide a Claimant with written or electronic
notification of any Adverse Benefit Determination, written in a manner
calculated to be understood by the Claimant and within the time frames set forth
in this Section 5.3. The Plan Administrator must notify the Claimant in writing
(which may be transmitted electronically) of its decision within ninety (90)
days of receipt of the application. If special circumstances require any
extension of time (not to exceed an additional ninety (90) days) for processing
the claim, the Plan Administrator must notify the Claimant in writing (which may
be transmitted electronically) of such extension prior to the expiration of the
initial ninety (90) day period.
 
Any Adverse Benefit Determination with respect to a claim for Benefits shall be
stated in writing (which may be transmitted electronically) and shall state
clearly, in language calculated to be understood by the Claimant:
 
(i)           the specific reason(s) for the Adverse Benefit Determination;
 
(ii)           references to the specific provisions of the Retiree Medical
Plan, or the applicable Benefit, on which the Adverse Benefit Determination is
based;
 
(iii)           a description of the additional material or information (if any)
that the claimant must provide to the Plan Administrator or Claims Processor in
order for the Plan Administrator or Claims Processor to reconsider the claim,
and an explanation of why such material or information is necessary; and
 
(iv)           a description of the appeals procedures under the Retiree Medical
Plan and the time limits applicable to such procedures, including a statement of
the claimant’s right to bring a civil action under ERISA Section 502(a)
following an Adverse Benefit Determination on review.
 
Appeals of Adverse Benefit Determinations.
 
If a Claimant has received an Adverse Benefit Determination, he may appeal the
Adverse Benefit Determination within sixty (60) days following his receipt of
written notice thereof by submitting a request for review of the Adverse Benefit
Determination of the claim in writing to the Plan Administrator. The Claimant
also may submit written comments, documents, records and other information
relating to his claim for Benefits. A Claimant shall be provided, upon request
and free of charge, reasonable access to, and copies of, the Retiree Medical
Plan document and all other documents, records and other information that is
relevant to such claim. The review of the Adverse Benefit Determination shall
take into account all comments, documents, records and other information
submitted by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial Adverse Benefit
Determination.
 
If a Claimant appeals in accordance with the foregoing, the Plan Administrator
or Claims Processor shall render its final decision, setting forth the specific
reasons therefore in writing
 

 
 

--------------------------------------------------------------------------------

 

(which may be transmitted electronically), within sixty (60) days of its receipt
of the request for review, unless extenuating circumstances require an extension
of time. If there are such extenuating circumstances, written notice of such
extension of time shall be given to the Claimant prior to the expiration of the
original sixty (60)-day period, and a decision shall be rendered as soon as
administratively feasible, but not later than one hundred and twenty (120) days
after receipt of the initial request for review. The written notice of the
Retiree Medical Plan’s decision upon review shall state clearly, in language
calculated to be understood by the Claimant:
 
(i)           the specific reason(s) for the Adverse Benefit Determination on
appeal;
 
(ii)           reference to the specific provisions of the Retiree Medical Plan,
or any Benefit Component, on which the Adverse Benefit Determination appeal is
based;
 
(iii)           a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, the Retiree
Medical Plan document and all documents, records and other information relevant
to the claim; and
 
(iv)           a statement describing the Claimant’s right to bring an action
under ERISA Section 502(a).
 
 4.5 Notices
 
.  Notices and documents relating to the Retiree Medical Plan may be delivered,
or mailed via registered mail, postage prepaid, to the Plan Administrator in
care of the Vice President Organization and Human Resources, Minerals
Technologies Inc., 405 Lexington Avenue, New York, New York 10174-1901. Any
notice required under the Retiree Medical Plan may be waived by the person
entitled to such notice.
 
 4.6 Evidence
 
.  Evidence required of anyone under the Retiree Medical Plan may be fulfilled
by means of certificate, affidavit, or other documentation, or such other
information as the Welfare Plan Committee and/or Claims Processor shall require
under rules uniformly applicable.
 
No legal action, grievance, or arbitration proceeding against the Retiree
Medical Plan, an Employer, the Plan Administrator, a Claims Processor, or any
other person for the recovery of any claim may be commenced until the Retiree
Medical Plan’s claims procedures as set forth in this Section have been
exhausted.
 
 4.7 Payment
 
.  Unless specifically provided to the contrary under the terms of the Retiree
Medical Program, payment of any claim will be made to the Participant unless he
has previously authorized payment to be made to a Service Provider. If the
Participant dies before all benefits have been paid, the remaining benefits, if
any, will be paid to the Participant’s estate or to any person or corporation
appearing to the Retiree Medical Plan to be entitled to payment. Such payment
will fully discharge the Retiree Medical Plan’s obligations with respect to that
claim. If a Participant is a minor, or otherwise not competent to give a valid
receipt for payment of any Benefit due him under the Retiree Medical Plan and if
no request for payment has been received from a duly appointed guardian or other
legally appointed representative of that person, payment may be made directly to
the individual or institution that has assumed the custody or the principal
support of that person.
 

 
 

--------------------------------------------------------------------------------

 

Coordination of Benefits
 
.  If a Participant is covered under another group medical plan, the payment of
Benefits will be determined in accordance with the rules in effect with respect
to the Retiree Medical Program, as stated in the Retiree Medical Program or one
or more written documents approved by the Welfare Plan Committee or the Board
with respect to the Retiree Medical Program.
 
 4.8 Proof of Loss
 
.  Written proof of loss must be furnished to the Plan Administrator or Claims
Processor within two years, or such longer or shorter period as may be provided
under the Retiree Medical Program, after the date of the loss for which the
claim is made, provided that the Retiree Medical Plan or Retiree Medical Program
has not been terminated, or, if the Retiree Medical Plan or Retiree Medical
Program has been terminated, within 90 days of such termination (or, with
respect to the Retiree Medical Program, as otherwise provided in the Retiree
Medical Program). Failure to furnish written proof of loss within that time will
neither invalidate nor reduce any claim if it is shown that it was not
reasonably possible to furnish written proof of loss within that time, provided
that such proof is furnished as soon as reasonably possible and in no event, in
the absence of legal incapacity, later than one year from the time proof is
otherwise required. Notwithstanding the foregoing, an individual claiming
Benefits must always comply with any applicable proof of loss or substantiation
of claims provisions or requirements contained in the Retiree Medical Programs.
 
 4.9 Nonassignment
 
.  Except for assignments of reimbursements payable for coverage for hospital,
surgical, or medical charges, or made pursuant to a “qualified medical child
support order,” no assignment of any rights or benefits under the Retiree
Medical Plan may be made.
 
 4.10 Government-Provided Benefits
 
.  The Retiree Medical Plan does not provide Benefits in lieu of, and does not
affect any requirement for coverage by, any benefits provided under any federal,
state or local government including, without limitation, any workers’
compensation insurance or benefit.
 
 4.11 Receipt and Release of Information
 
.  The Plan Administrator (or, for purposes of this Section 5.11, any person or
entity to whom specific fiduciary responsibilities have been delegated by the
Plan Administrator in accordance with Section 8.1) may, without consent of or
notice to any person, release to or obtain from any insurance company or other
organization or person any data or other information, with respect to any
person, which the Plan Administrator, in its sole discretion, deems to be
necessary for the administration of the Retiree Medical Plan. The Plan
Administrator will be free from any liability that might arise in relation to
such action. Any person claiming benefits under the Retiree Medical Plan will
furnish to the Plan Administrator such information as may be necessary to
implement this provision.
 
 4.12 Subrogation
 
.  If any payment for benefits under the Retiree Medical Plan are paid, the
Retiree Medical Plan will, to the extent of such payment, be subrogated to all
the rights of recovery of the Participant arising out of any claim or cause of
action which may occur because of the negligence or willful misconduct of a
third party. Each Participant or his legal guardian agrees to reimburse the
Retiree Medical Plan for amounts paid for such claims, out of any monies
recovered from the third party, including but not limited to, any third parties
and the Participant’s own insurance company as the result of judgment,
settlement or otherwise. In
 

 
 

--------------------------------------------------------------------------------

 

addition, each Participant agrees to assist a Claims Processor or the Plan
Administrator in enforcing these rights.
 
 4.13 Right of Recovery
 
.  Whenever payments for a claim have been made in excess of the maximum limit
for that claim under the Retiree Medical Plan, the Retiree Medical Plan will
have the right to recover such amounts to the extent of the excess from whoever
received the excess payment and/or the Participant.
 
ARTICLE V
 


 
Purpose and Funding
 
 5.1 Purpose
 
.  The purpose of the Retiree Medical Plan is to provide retiree medical
benefits to Participants and/or their Dependents.
 
 5.2 Funding Policy
 
.  All contributions under Article III shall be made on a timely basis, in
accordance with the terms and provisions of the Retiree Medical Program. Except
as otherwise provided, Benefits under the Retiree Medical Program shall be
funded in the following manner:
 
(i)           Trust Fund.  The Company may establish a trust fund into which
contributions are made to pay Benefits under the Retiree Medical Program. If
Benefits are funded through a trust fund, the Employers shall contribute to such
trust fund the amount required to fund the Benefit payments and to accumulate
such reserves as such Employer deems reasonable and necessary.
 
(ii)           Self-Insured.  If Benefits under the Retiree Medical Program are
funded on a self-insured basis, the Employers shall pay Benefits from their
general assets. However, an Employer, in its sole discretion, may establish a
separate bank account for the payment of Benefits.  If a separate bank account
is established for such purpose, it shall be for bookkeeping purposes only. The
Employers shall contribute any amounts necessary to provide any Benefits under
the Retiree Medical Program.
 
(iii)           Insured. The Plan Administrator may purchase insurance either to
provide Benefits under the Retiree Medical Program or, in the case of a Benefit
funded by a trust fund or on a self-insured basis, to insure the Employers
against certain excess claims or large aggregate losses. Any such insurance
policy or policies shall contain terms that are consistent with the provisions
of the Retiree Medical Program. Such policy or policies may contain any
additional provisions as the Plan Administrator or Board may authorize.
 
ARTICLE VI
 


 
Adoption of Retiree Medical Plan by Participating Employer
 
 6.1 Adoption by Subsidiary or Affiliate
 
.  With the approval of the Board, any subsidiary or Affiliate, by appropriate
action of its board of directors or other governing entity, may adopt the
Retiree Medical Plan for the exclusive benefit of its eligible employees,
retirees
 

 
 

--------------------------------------------------------------------------------

 

and/or their dependents and thereby become an Employer. Employers that have
adopted the Retiree Medical Plan pursuant to the foregoing are listed in
Appendix A hereto.
 
 6.2 Termination of Participation
 
.  An Employer, with the approval of the Board, may terminate its participation
in the Retiree Medical Plan by giving the Welfare Plan Committee prior written
notice specifying a termination date which shall be the last day of a month at
least 60 days subsequent to the date such notice is received by the Welfare Plan
Committee, or in accordance with such rules and procedures as may be adopted by
the Welfare Plan Committee. The Board may terminate any Employer’s participation
in the Retiree Medical Plan as of any termination date specified by the Board
for the failure of such Employer to make proper contributions in accordance with
Section 3.1, or to comply with any other provision of the Retiree Medical Plan,
or any provision of the Retiree Medical Program, and shall terminate an
Employer’s participation upon complete and final discontinuance of any required
contributions.
 
 6.3 Actions, Approvals and Notification
 
.  All actions, approvals, and notifications referred in this Article VII shall
be in the form and substance and from a source satisfactory to the Welfare Plan
Committee, or counsel retained by the Welfare Plan Committee. To the maximum
extent permitted by ERISA or other applicable law, the termination of the
Retiree Medical Plan as to any Employer shall not in any way affect any other
Employer’s participation in the Retiree Medical Plan.
 
 6.4 Rights
 
.  An Employer shall have no rights with respect to the Retiree Medical Plan
except as specifically provided in the Retiree Medical Plan.
 
 6.5 Successor
 
.  If the Company transfers substantially all of its business by sale, merger,
consolidation, or reorganization, the Retiree Medical Plan may be adopted by the
successor entity upon acceptance in writing of the terms of the Retiree Medical
Plan by the successor entity. The successor entity shall then succeed to all of
the power, rights, and duties of the Company under the Retiree Medical Plan. If
the successor entity does not adopt the Retiree Medical Plan, then the Retiree
Medical Plan shall terminate.
 
ARTICLE VII
 


 
Plan Administration
 
 7.1 Allocation of Plan Administration Responsibilities
 
.  The Retiree Medical Plan, including the Retiree Medical Program, shall be
administered by the Plan Administrator, which shall have the discretionary
authority to control and manage the operation of the Retiree Medical Plan as
named fiduciary. The Plan Administrator shall have such powers, in its sole
discretion, to administer the Retiree Medical Plan in all of its details,
including, but not limited to, the following powers:
 
A.           Interpretation of the Retiree Medical Plan, including the Retiree
Medical Program, and including determinations as to eligibility for Retiree
Medical Plan benefits, such interpretation to be final and conclusive on all
individuals claiming rights under the Retiree Medical Plan;
 

 
 

--------------------------------------------------------------------------------

 

B.           Adoption of such procedures and regulations as in its opinion are
necessary for the proper and efficient administration of the Retiree Medical
Plan and are consistent with the terms and purposes of the Retiree Medical Plan,
and the Retiree Medical Program;
 
C.           Enforcement of the Retiree Medical Plan according to its terms and
to the rules and regulations adopted by the Welfare Plan Committee;
 
D.           The responsibility to administer and manage the Retiree Medical
Program;
 
E.           The responsibility to prepare, report, file and disclose any forms,
documents and other information required by law or otherwise to be reported or
filed with any governmental agency, or to be prepared and disclosed to Retirees
or other persons entitled to Benefits under the Retiree Medical Plan; and
 
F.           The responsibility to review claims or claim denials and to
determine benefit eligibility under the Retiree Medical Plan and the Retiree
Medical Program;
 
Notwithstanding the foregoing, the Plan Administrator may delegate to insurance
companies, Service Providers, Claims Processors, Third Party Administrators,
organizations or persons (who also may be Employees) specific fiduciary
responsibilities in administering the Retiree Medical Plan. Any such delegation
must be in writing and in accordance with ERISA or other applicable law.
 
 7.2 Committee Membership
 
.  The Board shall appoint no fewer than three members to the Welfare Plan
Committee. Each member shall remain in office at the will of, and may be
removed, with or without cause, by the Board. Any member of the Welfare Plan
Committee may resign at any time, upon proper written notice in accordance with
procedures authorized by the Welfare Plan Committee. No member of the Welfare
Plan Committee shall be entitled to act on or decide any matters relating solely
to himself or herself or any of his or her rights or benefits under the Retiree
Medical Plan. The members of the Welfare Plan Committee shall not receive any
special compensation for serving in such capacity but shall be reimbursed for
any reasonable expenses incurred in connection therewith. Except as otherwise
required by ERISA, no bond or other security need be required of the Welfare
Plan Committee or any member thereof in any jurisdiction.
 
 7.3 Committee Meetings
 
.  The Welfare Plan Committee shall designate a Chairman, establish its own
procedures and the time and place for its meetings, and provide for the keeping
of minutes of all meetings. Any action of the Welfare Plan Committee may be
taken upon the affirmative vote of a majority of its members at a meeting or, at
the direction of its Chairman, without a meeting, by mail, facsimile, telephone,
or other electronic means, provided that all of the members of the Welfare Plan
Committee are informed in writing of the vote.
 
 7.4 Fiduciary Duties
 
.  Each fiduciary shall discharge his duties hereunder solely in the interest of
Participants in the Plan:
 
(i)           for the exclusive purpose of providing benefits under the Retiree
Medical Plan to Participants in accordance with the provisions of the Retiree
Medical Plan insofar as they are consistent with ERISA or other applicable law,
and any regulations issued thereunder; and
 

 
 

--------------------------------------------------------------------------------

 

(ii)           with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in a like capacity
and familiar with such matters would use in the conduct of an enterprise of like
character and with like aims.
 
A fiduciary shall be liable for a breach of fiduciary responsibility by another
fiduciary or any other party deemed a fiduciary pursuant to the applicable
provisions of the Retiree Medical Plan (or of ERISA) only if such fiduciary;
 
(i)           participates knowingly in, or knowingly undertakes to conceal, an
act or omission of such other fiduciary, knowing such act or omission is a
breach; or
 
(ii)           by failing to act prudently, enables another fiduciary to commit
a breach; or
 
(iii)           has knowledge of a breach of such other fiduciary, unless he or
she makes reasonable efforts under the circumstances to remedy such breach.
 
In the event that it is determined by ERISA or any other statute, court
decision, ruling by the Internal Revenue Service or Department of Labor, or
otherwise, that part or all of the responsibilities prescribed for fiduciaries
by ERISA as set forth in this Section 8.4 are not applicable, this Section or
the appropriate part thereof shall be ineffective with respect to such
responsibilities without a formal amendment to the Retiree Medical Plan.
 
 7.5 Indemnification of Fiduciaries
 
.  When making a determination or calculation, the Plan Administrator and anyone
acting on its behalf may rely on information furnished by a Participant, an
Employer, or by any actuaries, accountants, or counsel retained by, or on behalf
of, the Retiree Medical Plan.
 
Each Employer will, as permitted by applicable law, indemnify and reimburse all
Board members, Welfare Plan Committee members, and any other person to whom
administrative duties with respect to the Retiree Medical Plan have been
delegated, for all expenses, losses, and liabilities incurred by such Board
member, Welfare Plan Committee member, or person arising from an act or omission
in the management of the Retiree Medical Plan.
 
An Employer may purchase insurance for all Retiree Medical Plan fiduciaries
employed by an Employer, and for all persons who are employees, officers, or
agents of an Employer, to cover the potential liability of those persons with
respect to their actions and lack of actions concerning the Retiree Medical Plan
other than with respect to willful misconduct.
 
 7.6 Discretionary Power of Plan Administrator
 
.  All discretion conferred upon the Plan Administrator will be absolute.
However, no discretionary power conferred on the Plan Administrator shall be
exercised in a manner that is arbitrary or capricious. The discretionary power
of the Plan Administrator will be exercised in a non-discriminatory manner with
regard to all similarly situated Participants.
 
 7.7 Miscellaneous
 
.  Notwithstanding anything contained in this Article VIII to the contrary:
 
(i)           any person may serve in more than one fiduciary capacity;
 

 
 

--------------------------------------------------------------------------------

 

(ii)           any named fiduciary with respect to the Retiree Medical Plan may
employ one or more persons to render advice regarding any responsibility such
fiduciary has under the Retiree Medical Plan; and
 
(iii)           any person who is a fiduciary with respect to the control or
management of any assets with respect to the Retiree Medical Plan may appoint an
investment manager to manage any assets of the Retiree Medical Plan.
 
ARTICLE VIII
 


 
Amendment and Termination
 
 8.1 Amendment
 
.  The Board may amend, in writing, any part or all of the Retiree Medical Plan,
including any insurance contract providing Benefits under the Retiree Medical
Plan (with the agreement of such insurance company or Service Provider, if
required under any such contract), at any time or from time to time. The Board
may also remove or change any insurance company, Service Provider, Claims
Processor, or Third Party Administrator at any time and from time to time. Such
amendment shall be made effective through a formally approved Board resolution
and written plan amendment. Any such amendment, removal or change may be
effective retroactively or prospectively.
 
 8.2 Termination
 
.  The Board may terminate any part or all of the Retiree Medical Plan,
including the Retiree Medical Program and/or any insurance contract providing
benefits under the Retiree Medical Program, or may terminate any contract with
an insurance company, Service Provider, Claims Processor, or Third Party
Administrator at any time or from time to time. No termination shall operate to
reduce the amount of any benefit payment otherwise payable under the Retiree
Medical Plan or the Retiree Medical Program for charges incurred prior to the
effective date of such termination. A termination of all or part of the Retiree
Medical Plan shall be made effective through a formally approved Board
resolution and written plan amendment.
 
ARTICLE IX
 


 
Miscellaneous
 
 9.1 State of Jurisdiction
 
.  Except to the extent superseded by the laws of the United States, the Retiree
Medical Plan and all rights and duties hereunder shall be governed, construed,
and administered in accordance with the laws of the State of New York.
 
 9.2 Severability
 
.  If any provision of the Retiree Medical Plan is held invalid or
unenforceable, its invalidity or unenforceability shall not affect any other
provisions of the Retiree Medical Plan, and the Retiree Medical Plan shall be
construed and enforced as if such provision had not been included herein.
 
 9.3 Non-Transferability of Interest and Facility of Payment
 
.  Except as otherwise expressly permitted by the Retiree Medical Plan, the
interests of persons entitled to benefits under the Retiree Medical Plan are not
subject to their debts or other obligations and, except as may be required by
the tax withholding provisions of the Code or any other applicable law, may
 

 
 

--------------------------------------------------------------------------------

 

not be voluntarily or involuntarily sold, transferred, alienated, assigned, or
encumbered. The right of a Participant to receive a Benefit payable under the
Retiree Medical Plan shall not be considered to be an asset of such Participant
or his beneficiary (if applicable) in the event of his divorce, insolvency, or
bankruptcy. When any person entitled to benefits under the Retiree Medical Plan
is under legal disability, or in an Employer’s opinion is in any way
incapacitated so as to be unable to manage his affairs, such Employer may cause
such person’s benefits to be paid to such person’s legal representative for his
benefit, or to be applied for the benefit of such person in any other manner
that such Employer may determine.
 
 9.4 Mistake of Fact
 
.  Any mistake of fact or misstatement of fact shall be corrected, and proper
adjustment made by reason thereof, to the extent practicable, provided that such
mistake or misstatement is brought to the attention of the Plan Administrator or
its delegate within a reasonable time, not to exceed six months. An Employer
shall not be liable in any manner for any determination of fact made in good
faith.
 
 9.5 Cost of Administering the Retiree Medical Plan
 
.  The costs and expenses incurred by an Employer in administering the Retiree
Medical Plan shall be paid by such Employer.
 
 9.6 Withholding for Taxes
 
.  Notwithstanding any other provision of the Retiree Medical Plan, an Employer
or other organization, insurance company, Service Provider, or institution
providing benefits under the Retiree Medical Plan, may withhold from any payment
to be made under the Retiree Medical Plan such amount or amounts as may be
required for purposes of complying with the tax withholding provisions of the
Code or any other applicable law.
 
 9.7 Bonding and Insurance
 
.  To the extent required by ERISA or other applicable law with respect to
benefits subject to ERISA, every fiduciary of the Retiree Medical Plan,
including the Retiree Medical Program, and every person handling funds of the
Retiree Medical Plan or such component thereunder shall be bonded. The Plan
Administrator may apply for and obtain fiduciary liability insurance insuring
the Retiree Medical Plan against damages by reason of breach of fiduciary
responsibility at the Retiree Medical Plan’s expense and insuring each fiduciary
against liability to the extent permissible by law at the Employers’ expense.
 
 9.8 Nondiscrimination Requirements
 
.  If the Plan Administrator determines, before or during any applicable period
of coverage, that the Retiree Medical Plan may fail to satisfy for such period
of coverage any nondiscrimination requirement imposed by the Code, the Plan
Administrator shall take such action as it deems appropriate, under rules
uniformly applicable to similarly situated Participants, to assure compliance
with such requirement.
 
 9.9 Prohibition on Compensation
 
.  No person appointed by the Plan Administrator to serve as an administrator or
in any other function shall receive any additional compensation for serving as
such administrator or in such function, if he is a full-time employee of an
Employer, but he shall be reimbursed by such Employer for any reasonable
expenses incurred in connection therewith.
 
 9.10 No Vested Rights
 
.  The Retiree Medical Plan creates no vested rights of any kind. No
Participant, nor any person claiming through him, shall have any right, title or
interest in or
 

 
 

--------------------------------------------------------------------------------

 

through the Retiree Medical Plan, or part thereof, except as otherwise expressly
provided herein. Nothing in the Retiree Medical Plan shall be construed as
giving any person rights against the Retiree Medical Plan, the Company, the Plan
Administrator, or any Employer, or any of their employees or agents, except as
provided in the Retiree Medical Plan.
 
 9.11 Titles and Headings
 
.  The captions preceding the provisions of the Retiree Medical Plan are used
solely as a matter of convenience and in no way define, modify or limit the
scope or intent of any provision of the Retiree Medical Plan.
 
 9.12 Tax Effects
 
.  Neither the Plan Administrator nor any Employer makes any warranty or other
representation as to whether any payments received will be treated as includible
by a Participant or Dependent in gross income for federal or state income tax
purposes.
 
 9.13 Continuation Coverage under COBRA or Other Applicable Law
 
.   COBRA requires that certain Participants and/or Dependents (“qualified
beneficiaries”) be given the opportunity to elect to continue coverage under the
Retiree Medical Program upon the occurrence of a “qualifying event,” as such
term is defined in COBRA. Continuation coverage under the Retiree Medical
Program shall be extended and financed in accordance with administrative
procedures that are adopted by each Employer to comply with COBRA, and with any
other similar applicable law. If COBRA or other similar applicable law requires
that continuation coverage be extended, financed, or offered under the Retiree
Medical Program in any manner which is inconsistent with any of the terms
contained herein or in the Retiree Medical Program, the Retiree Medical Plan
and/or the Retiree Medical Program shall be deemed amended to comply with the
minimum requirements of COBRA or such applicable law, and shall be administered
in accordance therewith. In no case shall this provision be interpreted in such
a way as to implement changes required by COBRA or other applicable law earlier
than the latest effective date required by COBRA, or such other applicable law.
 
 9.14 Procedures for Providing Certain Notices
 
.  A Participant or “qualified beneficiary,” as such term is defined in COBRA (a
“Qualified Beneficiary”), must notify the Company of certain Qualifying Events
as a prerequisite to eligibility for continuation coverage with respect to such
Qualifying Events. In the event that a Participant, a spouse of a Participant or
a Dependent experiences a Qualifying Event that constitutes: (i) a divorce or
legal separation; (ii) a loss of Dependent child status; (iii) the occurrence of
a second Qualifying Event while such Participant or Qualified Beneficiary is
covered under COBRA continuation coverage; (iv) a disability determination by
the Social Security Administration (“SSA”) with respect to a Participant or
Qualified Beneficiary who is covered under COBRA continuation coverage; or (v) a
determination by the SSA that a Participant or Qualified Beneficiary, who is
covered under extended COBRA continuation coverage due to a SSA determination of
disability, is no longer totally disabled. Such Participant or Qualified
Beneficiary shall provide written notice to the Plan Administrator in accordance
with the procedures and timelines described in this Section 10.15.
 
All notices provided in accordance with this Section 10.15 shall be in writing.
A Participant or Qualified Beneficiary subject to this Section 10.15 must mail,
fax or hand-deliver, his notice to the Plan Administrator, in care of the Human
Resources Department, Minerals
 

 
 

--------------------------------------------------------------------------------

 

Technologies Inc., 405 Lexington Avenue, New York, New York 10174-1901. Such
notice shall include the following information:
 
(1)           the name of the Retiree Medical Program;
 
(2)           the name and address of the Participant and/or Qualified
Beneficiary covered under the Retiree Medical Program;
 
(3)           a description of the Qualifying Event and the date on which such
Qualifying Event occurred;
 
(4)           if the notice relates to a SSA determination of disability, the
name of the disabled Qualified Beneficiary, the date on which such Qualified
Beneficiary became disabled, the date the SSA made its determination of
disability, and a copy of the SSA determination letter; and
 
(5)           evidence of the Qualifying Event (such as a copy of a divorce
decree, documentation acceptable to the Plan Administrator as to the age of a
Dependent, a death certificate, or such other documentation acceptable to the
Plan Administrator, as is applicable).
 
Notice of a Qualifying Event pursuant to this Section 10.15 must be postmarked
(or received by the Plan Administrator, if submitted by hand-delivery or fax)
within sixty (60) days of the later of: (i) the Qualifying Event; (ii) the date
on which coverage would be lost due to the Qualifying Event; or (iii) the date
on which the Qualified Beneficiary is informed, through the furnishing of a copy
of the summary plan description with respect to the Retiree Medical Plan (the
“SPD”) or by the applicable notice described in U.S. Department of Treasury
Regulations Section 2590.606 -1 (the “Regulation”), which Regulation is
incorporated herein by reference, of both the Participant’s or Qualified
Beneficiary’s responsibility to provide notice of a Qualifying Event, and the
Retiree Medical Plan’s procedures for providing such notice to the Plan
Administrator.
 
With respect to a notice relating to an extension of continuation coverage due
to disability, such notice must be post-marked, hand-delivered, or received by
fax within sixty (60) days of the later of: (i) the date of the disability
determination by the SSA; (ii) the date on which a Qualifying Event occurs;
(iii) the date on which the Qualified Beneficiary loses coverage under the
Retiree Medical Program as a result of the Qualifying Event; or (iv) the date on
which the Qualified Beneficiary is informed, through the furnishing of a copy of
the SPD or by the applicable notice described in the Regulation, of both the
Qualified Beneficiary’s responsibility to provide the notice relating to an
extension of continuation coverage due to disability, and the Retiree Medical
Plan’s procedures for providing such notice to the Plan Administrator.
Notwithstanding the foregoing, in no event may the notice required by this
paragraph be provided to the Plan Administrator after the end of the Qualified
Beneficiary’s initial eighteen (18) month continuation coverage period.
 
In the event that a Qualified Beneficiary whose disability resulted in an
extended COBRA coverage period is determined by the SSA to be no longer
disabled, such Qualified Beneficiary must provide notice to the Plan
Administrator within thirty (30) days after the later of: (i) the date of the
SSA’s determination; or (ii) the date on which the Qualified Beneficiary is
informed, through the furnishing of a copy of the SPD or by the applicable
notice described in
 

 
 

--------------------------------------------------------------------------------

 

the Regulation, of both the Qualified Beneficiary’s responsibility to provide
the notice relating to the determination that he is no longer disabled, and the
Retiree Medical Plan’s procedures for providing such notice to the Plan
Administrator.
 
Any notice required under this Section 10.15 may be provided by either the
Participant or Qualified Beneficiary, or the authorized representative of such
Participant or Qualified Beneficiary; and the provision of any such notice by
any such person shall satisfy any responsibility to provide notice pursuant to
this Section 10.15 on behalf of all related Qualified Beneficiaries with respect
to a Qualifying Event.
 
Notwithstanding anything in this Section 10.15 to the contrary, no notice
provided in accordance with this Section 10.15 shall be deemed to be untimely if
such notice, although not containing all of the information required under this
Section 10.15, is provided within the time limits contained within this Section
10.15, and the Plan Administrator is able to determine from such notice: (i) the
name of the Retiree Medical Program; (ii) the identity of the covered
Participant or Qualified Beneficiary; and (iii) the nature and date of the
Qualifying Event, disability determination, or determination that a Qualified
Beneficiary is no longer disabled, as applicable; provided, that, the Plan
Administrator may, in its sole discretion, require the Participant or Qualified
Beneficiary to subsequently provide such additional information as is required
under this Section 10.15, to the extent that the Plan Administrator deems
necessary..
 
 9.15 Qualified Medical Child Support Orders
 
.  Notwithstanding anything in the Retiree Medical Plan to the contrary,
Benefits under the Retiree Medical Plan will be provided in accordance with any
“qualified medical child support order” as that term is defined in ERISA Section
609, in accordance with written procedures established under the Retiree Medical
Plan.
 
 9.16 Entire Document
 
.  This Retiree Medical Plan (including the provisions of the Retiree Medical
Program), constitutes the entire plan document, and no other written or oral
statements shall be deemed or construed to constitute part of the Retiree
Medical Plan.
 
ARTICLE X
 


 
HIPAA Privacy
 
 10.1 Definitions
 
.  Whenever used in this Article XI, the following terms shall have the
respective meanings set forth below.
 
(a) Affiliated Companies – means the subsidiary and affiliated companies of the
Company that are participating employers in the Retiree Medical Plan.
 
(b) CFR – means the Code of Federal Regulations.
 
(c) Covered Entity – means (i) a Health Plan, (ii) a Health Care Clearinghouse,
or (iii) a Health Care Provider who transmits any Health Information in
electronic form in connection with a transaction covered by HIPAA. For purposes
of this Article XI, a Covered Entity shall include the Retiree Medical Plan.
 

 
 

--------------------------------------------------------------------------------

 

(d) Group Health Plan – means an employee welfare benefit plan (as defined in
section 3(1) of ERISA), including insured and self-insured plans, to the extent
that the plan provides medical care, as defined in section 2791(a)(2) of the
Public Health Service Act, including items and services paid for as Health Care
to employees or their dependents directly or through insurance, reimbursement,
or otherwise, that:
 
 
(1)
has 50 or more participants (as defined in section 3(7) of ERISA); or

 
 
(2)
is administered by an entity other than the employer that established and
maintains the plan.

 
(e) Health Care – means care, services, or supplies related to the health of an
Individual. Health Care includes, but is not limited to, the following:
 
 
(1)
preventative, diagnostic, therapeutic, rehabilitative, maintenance, or
palliative care, and counseling, service, assessment, or procedure with respect
to the physical or mental condition or functional status of an Individual or
that affects the structure or function of the body; and

 
 
(2)
the sale or dispensing of a drug, device, equipment, or other item in accordance
with a prescription.

 
(f) Health Care Clearinghouse – means a public or private entity, including a
billing service, repricing company, community health management information
system or community health information system, and “value-added” networks and
switches, that performs either of the following functions:
 
 
(1)
processes or facilitates the processing of Health Information received from
another entity in a nonstandard format or containing nonstandard data content
into standard data elements or a standard transaction; or

 
 
(2)
receives a standard transaction from another entity and processes or facilitates
the processing of Health Information into a nonstandard format or nonstandard
data content for the receiving party.

 
(g) Health Care Component – means a component or combination of components of a
Hybrid Entity that are designated by the Hybrid Entity in accordance with 45 CFR
Section 164.103(a)(2)(iii)(C).
 
(h) Health Care Provider – has the meaning set forth in 45 CFR Section 160.103
and includes a provider of medical or health services (as defined therein), as
well as any other person or organization that furnishes, bills, or is paid for
Health Care in the normal course of business.
 
(i) Health Information – means information, whether oral or recorded in any form
or medium (including, but not limited to, verbal conversations, telephonic
communications, electronic mail or messaging over computer networks, the
Internet and intranets, as well as written documentation, photocopies,
facsimiles and electronic data) that:
 

 
 

--------------------------------------------------------------------------------

 

(j) (1)           is created or received by a Health Care Provider, Health Plan,
the Company, a life insurer, school or university, or a Health Care
Clearinghouse; and
 
 
(2)
relates to the past, present, or future physical or mental health or condition
of an Individual, the provision of Health Care to an Individual, or the past,
present, or future payment for the provision of Health Care to an Individual.

 
(k) Health Insurance Issuer – means an insurance company, insurance service, or
insurance organization (including an HMO) that is licensed to engage in the
business of insurance in a State and is subject to State law that regulates
insurance. Such term does not include a Group Health Plan.
 
(l) Health Plan – has the meaning set forth in 45 CFR Section 160.103 and
includes the Retiree Medical Plan.
 
(m) HIPAA – means the Health Insurance Portability and Accountability Act of
1996, as amended from time to time.
 
(n) HMO – means a “Health Maintenance Organization” (as defined in 45 CFR
Section 160.103)
 
(o) Hybrid Entity – means a single legal entity that is a Covered Entity whose
business activities include both covered functions and non-covered functions and
that designates Health Care Components in accordance with 45 CFR Section
164.103(c)(2)(iii)(C) for purposes of fulfilling the Hybrid Entity requirements
of HIPAA. For purposes of this definition, “covered functions” means those
functions of a Covered Entity, the performance of which makes the entity a
Health Plan, Health Care Provider or Health Care Clearinghouse.
 
(p) Individual – means the person who is the subject of Protected Health
Information.
 
(q) Individually Identifiable Health Information – means information that is a
subset of Health Information, including demographic information, collected from
an Individual, and
 
 
(1)
is created or received by a Health Care Provider, Health Plan, employer, or
Health Care Clearinghouse; and

 
 
(2)
relates to the past, present, or future physical or mental health or condition
of an Individual, the provision of Health Care to an Individual, or the past,
present, or future payment for the provision of Health Care to an Individual;
and

 
 
(i)
that identifies the Individual, or

 
 
(ii)
with respect to which there is a reasonable basis to believe the information may
be used to identify the Individual.

 
(r) Organized Health Care Arrangement – has the meaning set forth in 45 CFR
Section 160.103 and includes:
 

 
 

--------------------------------------------------------------------------------

 

(s) (1)           a Group Health Plan and a Health Insurance Issuer or HMO with
respect to such Group Health Plan, but only with respect to Protected Health
Information created or received by such Health Insurance Issuer or HMO that
relates to Individuals who are or who have been participants or beneficiaries in
such Group Health Plan;
 
 
(2)
a Group Health Plan and one (1) or more other Group Health Plans each of which
are maintained by the same Plan Sponsor; or

 
 
(3)
the Group Health Plans described in paragraph (2) immediately above and Health
Insurance Issuers or HMOs with respect to such Group Health Plans, but only with
respect to Protected Health Information created or received by such Health
Insurance Issuers or HMOs that relates to Individuals who are or have been
participants or beneficiaries in any of such Group Health Plans.

 
(t) Plan Administration Functions – means administrative functions performed by
the Plan Administrator on behalf of the Retiree Medical Plan, excluding
functions performed by the Plan Administrator in connection with any other
benefit or benefit plan of the Company.
 
(u) Plan Sponsor – means the entity defined in Section 3(16)(B) of ERISA.
 
(v) Privacy Notice – means the statement communicated to Retiree Medical Plan
Participants that sets forth the uses and disclosures of Protected Health
Information that may be made by the Retiree Medical Plan under HIPAA, as more
fully described in 45 CFR Section 164.520.
 
(w) Privacy Official – means the individual appointed by the Company, or its
delegate, on behalf of the Retiree Medical Plan and named in Section 11.8 hereof
who is responsible for developing and implementing policies and procedures for
protecting the privacy and confidentiality of Protected Health Information that
is held by or on behalf of the Company’s Health Plans and Health Care Providers,
in accordance with 45 CFR Section 164.530.
 
(x) Protected Health Information – means Individually Identifiable Health
Information that is transmitted by electronic media, maintained in electronic
media, transmitted or maintained in any other form or medium, including oral or
written information, excluding Individually Identifiable Health Information in
education records covered by the Family Educational Rights and Privacy Act, as
amended (within the meaning of 20 USC Section 1232g), employment records held by
the Covered Entity in its role as an employer, and other records described in 20
USC Section 1232g(a)(4)(B)(iv).
 
(y) Required by Law – means a mandate contained in law that compels an entity to
make a use or disclosure of Protected Health Information and that is enforceable
in a court of law including, but not limited to, a court order, a court-ordered
warrant, subpoena, or summons issued by a court, grand jury, a governmental or
inspector general, or an administrative body authorized to require the
production of information; a civil or an authorized investigative demand;
Medicare conditions of participation with respect to Health Care Providers
participating in the program; and statutes or regulations that require the
production of information, including statutes or regulations that require such
information if payment is sought under a government program providing public
benefits.
 

 
 

--------------------------------------------------------------------------------

 

(z) Summary Health Information – means information that may be Individually
Identifiable Health Information that summarizes the claims history, expenses, or
types of claims by Individuals for whom the Company has provided benefits under
the Retiree Medical Plan, and from which the following information has been
removed:
 
 
(1)
names;

 
 
(2)
all geographical subdivisions smaller than a State, including street address,
city, county, precinct, zip code, and their equivalent geocodes, except for the
initial three digits of a zip code (if permitted under 45 CFR Section
164.514(b)(2)(i)(B));

 
 
(3)
all elements of dates (except year) directly relating to the Individual
including birth date, admission date, discharge date, date of death; and all
ages over eighty-nine (89) and all elements of dates (including year) indicative
of such age, except that such ages and elements may be aggregated into a single
category of ages over age eighty-nine (89);

 
 
(4)
other identifying numbers, such as Social Security, telephone, fax, account or
medical record numbers, e-mail or Internet addresses, URLs or Internal Protocol
(IP) address numbers, vehicle identifiers and serial numbers;

 
 
(5)
facial photographs or biometric identifiers (e.g., finger and voice prints);

 
 
(6)
any other unique identifying number, characteristic, or code; and

 
 
(7)
any information of which the Company has knowledge that could be used alone or
in combination with other information to identify an Individual.

 
(aa) USC – means the United States Code.
 
 10.2 Disclosure of Summary Health Information
 
.  The Retiree Medical Plan may disclose Summary Health Information to the
Company if the Company requests such information for the purpose of obtaining
premium bids for providing health insurance coverage under the Retiree Medical
Plan or for modifying, amending or terminating the Retiree Medical Plan,
including analyzing Retiree Medical Plan costs and the effectiveness of the
Retiree Medical Plan’s administration or for such other purposes as may be
permitted under the provisions of this Article XI.
 
 10.3 Disclosure of Protected Health Information to the Company
 
.  The Retiree Medical Plan will disclose Protected Health Information to the
Company only in accordance with CFR Section 164.504(f) and the provisions of
this Article XI.
 
 10.4 Permitted Use and Disclosure of Protected Health Information
 
.  The Retiree Medical Plan may generally not use or disclose Protected Health
Information. Notwithstanding the foregoing, however, Protected Health
Information may be used or disclosed by the Retiree Medical Plan, without an
Individual’s written authorization (that meets the requirements of 45 CFR
Section 164.508), for any purpose permitted under HIPAA, the CFR and/or other
guidance
 

 
 

--------------------------------------------------------------------------------

 

issued by the U.S. Department of Health and Human Services, including, but not
limited to, the following (hereinafter referred to as “permitted uses and
disclosures”):
 
(a) Health Care Treatment.  The provision, coordination, or management of Health
Care and related services by one or more Health Care Providers, including the
coordination or management of Health Care by a Health Care Provider with a third
party, consultation between Health Care Providers relating to a patient, or the
referral of a patient for Health Care from one Health Care Provider to another.
 
(b) Payment for Health Care.  Activities undertaken by the Retiree Medical Plan
to obtain premiums or reimbursement, or to determine or fulfill its
responsibility for coverage and  provision of Retiree Medical Plan benefits that
relate to an Individual to whom Health Care is provided. These activities
include, but are not limited to, the following:
 
 
(1)
determination of eligibility or coverage (including coordination of benefits or
the determination of cost sharing amounts), and adjudication or subrogation of
health benefit claims;

 
 
(2)
risk adjusting amounts due based on enrollee health status and demographic
characteristics;

 
 
(3)
billing, claims management, collection activities, obtaining payment under a
contract for reinsurance (including stop-loss and excess of loss insurance), and
related Health Care data processing;

 
 
(4)
review of Health Care services with respect to medical necessity, coverage under
a Health Plan, appropriateness of care, or justification of charges;

 
 
(5)
utilization review, including pre-certification and preauthorization of
services, concurrent review and retrospective review of services; and

 
 
(6)
disclosure to consumer reporting agencies of any of the following Protected
Health Information relating to the collection of premiums or reimbursement: name
and address, date of birth, Social Security number, payment history, account
number, name and address of the Health Care Provider and/or Health Plan;

 
(c) Health Care Operations.  The activities of a Covered Entity under 45 CFR
Section 164.501, to the extent that the activities are related to covered
functions, including, but not limited to:
 
 
(1)
conducting quality assessment and improvement activities including outcomes
evaluation and development of clinical guidelines, provided that the obtaining
of generalizable knowledge is not the primary purpose of any studies resulting
from such activities;

 
 
(2)
population-based activities relating to improving health or reducing Health Care
costs, protocol development, case management and care coordination, disease

 

 
 

--------------------------------------------------------------------------------

 

 
management, contacting Health Care Providers and patients with information about
treatment alternatives and related functions that do not include treatment;

 
 
(3)
reviewing the competence or qualifications of Health Care professionals,
evaluating practitioner performance, rating Health Care Provider and plan
performance, including accreditation, certification, licensing and/or
credentialing activities;

 
 
(4)
underwriting, premium rating and other activities relating to the creation,
renewal or replacement of a contract of health insurance or health benefits,
securing or placing a contract for reinsurance of risk relating to Health Care
claims, including stop-loss insurance and excess of loss insurance;

 
 
(5)
conducting or arranging for medical review, legal services and auditing
functions, including fraud and abuse detection and compliance programs;

 
 
(6)
business planning and development, such as conducting cost-management and
planning related analysis associated with managing and operating the plan,
including formulary development and administration, development or improvement
of payment methods or coverage policies;

 
 
(7)
business management and general administrative activities of the Retiree Medical
Plan, including, but not limited to:

 
 
(i)
management activities relating to the implementation of and compliance with
HIPAA’s administrative simplification requirements, or

 
 
(ii)
customer service, including the provision of data analysis for policyholders,
plan sponsors or other customers;

 
 
(iii)
resolution of internal grievances;

 
 
(iv)
the sale, transfer, merger or consolidation of all or part of the Covered Entity
with another Covered Entity, or an entity that following such activity will
become a Covered Entity, and due diligence related to such activity; and

 
 
(v)
consistent with the applicable requirements of 45 CFR Section 164.514, creating
deidentified health information or a limited data set, and fundraising for the
benefit of the Covered Entity.

 
(d) Organized Health Care Arrangement.  On behalf of the Retiree Medical Plan,
the Company may designate, with the concurrence of the Privacy Official, that
the Retiree Medical Plan, or the Retiree Medical Program, is part of an
Organized Health Care Arrangement. If the Retiree Medical Plan participates in
an Organized Health Care Arrangement, it may disclose Protected Health
Information about an Individual to another Covered Entity that participates in
the Organized Health Care Arrangement for any Health Care Operation activities
of the Organized Health Care Arrangement.
 

 
 

--------------------------------------------------------------------------------

 

(e) Pursuant to an Authorization.  The Retiree Medical Plan may disclose
Protected Health Information pursuant to an authorization that meets the
requirements of 45 CFR Section 164.508.
 
(f) Required by Law.  The Retiree Medical Plan may disclose Protected Health
Information when required to do so by federal, state or local law (including but
not limited to those laws that require the reporting of certain types of wounds,
illnesses or physical injuries) and when the use or disclosure complies with and
is limited to the relevant requirements of such law.
 
(g) Business Associates.  The Retiree Medical Plan may disclose Protected Health
Information to a “business associate” (as defined in 45 CFR Section 164.103) and
may allow such business associate to create or receive Protected Health
Information on its behalf; provided that the Retiree Medical Plan has obtained
satisfactory assurance that the business associate will appropriately safeguard
the information.
 
(h) Avert a Serious Threat to Public Health or Safety.  The Retiree Medical Plan
may, consistent with the applicable law and standards of ethical conduct, use or
disclose Protected Health Information if the Retiree Medical Plan, in good
faith, believes the use or disclosure is necessary to prevent a serious and
imminent threat to an Individual’s health and safety or the health and safety of
the public or another person, and such disclosure is made to a person or persons
reasonably able to help prevent or lessen the threat, including the target of
the threat, as and to the extent required by 45 CFR Section 164.512(j).
 
(i) Workers’ Compensation.  The Retiree Medical Plan may disclose an
Individual’s Protected Health Information to the extent authorized by and to the
extent necessary to comply with workers’ compensation laws or other similar
programs established by law that provide benefits for work-related injuries or
illness without regard to fault.
 
(j) Public Health Activities.  The Retiree Medical Plan may disclose Protected
Health Information for the public health activities and purposes described in 45
CFR Section 164.512(b), including, but not limited to: preventing or controlling
disease, injury or disability; reporting births and deaths; reporting child
abuse or neglect; reporting reactions to medications or problems with medical
products; notifying Individual’s of recalls of products they have been using;
notifying Individuals who may have been exposed to a disease or may be at risk
for contracting or spreading a disease or condition; or notifying the
appropriate government authority if the Retiree Medical Plan believes an
Individual has been the victim of abuse, neglect or domestic violence.
 
(k) Health Oversight Activities.  The Retiree Medical Plan may disclose an
Individual’s Protected Health Information to a health oversight agency for
oversight activities authorized by law, including audits; civil, administrative,
or criminal investigations; inspections; licensure or disciplinary actions;
civil, administrative, or criminal proceedings or actions; or other activities
necessary for the government to monitor the health care system and government
programs, as and to the extent permitted by 45 CFR Section 164.512(d).
 

 
 

--------------------------------------------------------------------------------

 

(l) Judicial and Administrative Proceedings.  If an Individual is involved in a
lawsuit, dispute or other legal action, the Retiree Medical Plan may disclose
such Individual’s Protected Health Information in response to a court or
administrative order, or subpoena, warrant, discovery request, or other forms of
lawful due process; provided that efforts have been made to inform the
Individual about the request and to obtain an order protecting the information
requested, as and to the extent permitted by 45 CFR Section 164.512(e).
 
(m) Law Enforcement.  As and to the extent permitted by 45 CFR Section
164.512(f), the Retiree Medical Plan may release an Individual’s Protected
Health Information if requested to do so by a law enforcement official in a
court order, subpoena, warrant, summons or similar process, including: to report
child abuse, to identify or locate a suspect, fugitive, material witness or
missing person, or to report a crime, the crime’s location or victims, or the
identity, description, or location of the person who committed the crime.
 
(n) Coroners, Medical Examiners and Funeral Directors.  The Retiree Medical Plan
may disclose Protected Health Information to (1) a coroner or medical examiner
when necessary to identify a deceased person or determine the cause or death or
other duties as authorized by law, and (2) a funeral director, consistent with
applicable law, as necessary to carry out their duties with respect to the
decedent.
 
(o) Organ and Tissue Donation.  If an Individual is an organ donor, the Retiree
Medical Plan may release Protected Health Information to organizations that
handle organ procurement or organ, eye or tissue transplantation, or to an organ
donation bank, as necessary to facilitate organ, eye or tissue donation or
transplantation.
 
(p) Military and Veterans.  If an Individual is a member of the armed forces,
the Retiree Medical Plan may disclose Protected Health Information about such
Individual as required by military command authorities and may also release
Protected Health Information about foreign military personnel to an appropriate
foreign military authority, as and to the extent provided by 45 CFR Section
164.512(k).
 
(q) National Security and Intelligence Activities.  The Retiree Medical Plan may
disclose Protected Health Information about Individuals to authorized federal
officials for the conduct of lawful intelligence, counterintelligence, and other
national security activities authorized by law and to enable them to provide
protection to the members of the U.S. government or foreign heads of state, or
to conduct special investigations.
 
(r) Victims of Abuse, Neglect or Domestic Violence.  The Retiree Medical Plan
may disclose Protected Health Information about an Individual (subject to the
notification requirements of 45 CFR Section 164.512(c)(2)) whom the Retiree
Medical Plan reasonable believes to be a victim of abuse, neglect, or domestic
violence to a government authority, including a social service or protective
services agency, authorized by law to receive reports of such abuse, neglect, or
domestic violence:
 
 
(1)
to the extent the disclosure is Required by Law and the disclosure complies with
and is limited to the relevant requirements of such law;

 
 
(2)
if the Individual agrees to the disclosure; or

 

 
 

--------------------------------------------------------------------------------

 

 
(3)
to the extent the disclosure is expressly authorized by statute or regulation
and:

 
 
(i)
the Retiree Medical Plan, in the exercise of professional judgment, believes the
disclosure is necessary to prevent serious harm to the Individual or other
potential victims; or

 
 
(ii)
if the Individual is unable to agree because of incapacity, a law enforcement or
other public official authorized to receive the report represents that the
Protected Health Information for which disclosure is sought is not intended to
be used against the Individual and that an immediate enforcement activity that
depends upon the disclosure would be materially and adversely affected by
waiting until the Individual is able to agree to the disclosure.

 
 10.5 Required Uses and Disclosures of Protected Health Information
 
.  The Retiree Medical Plan is required to disclose Protected Health
Information:
 
(a) to an Individual, when requested, under, and as required by 45 CFR Section
164.524 or 164.528; and
 
(b) when required by the Secretary of the Department of Health and Human
Services (or any other officer or employee of the Department of Health and Human
Services to whom the authority involved has been delegated) under 45 CFR
Sections 160.300 through 160.312 to investigate or determine the Retiree Medical
Plan’s compliance with HIPAA.
 
 10.6 Minimum Necessary
 
.  When using or disclosing Protected Health Information, as permitted or
required hereby, or when requesting Protected Health Information from another
Covered Entity, the Retiree Medical Plan shall make reasonable efforts to limit
Protected Health Information to the minimum necessary to accomplish the intended
purpose of the use, disclosure or request, except as provided under 45 CFR
Section 164.502(b)(2).
 
 10.7 Employer Certification and Responsibility
 
.  The Retiree Medical Plan hereby incorporates the following provisions (a)
through (j) to enable it to disclose Protected Health Information to the Company
or Affiliated Companies and acknowledges receipt of a written certification from
the Company that the Retiree Medical Plan has been so amended to comply with the
requirements of 45 CFR Section 164.504(f). Additionally, the Company and
Affiliated Companies agree:
 
(a) to use or disclose Protected Health Information only to the extent permitted
in Section 11.4, to the extent provided under HIPAA, or as otherwise Required by
Law;
 
(b) to ensure that any and all of its agents or subcontractors to whom the
Company or Affiliated Companies provide Protected Health Information received
from the Retiree Medical Plan agree to the same restrictions and conditions as
are imposed upon the Company and Affiliated Companies;
 

 
 

--------------------------------------------------------------------------------

 

(c) not to use or disclose Protected Health Information for employment-related
actions or in connection with any other benefit or employee benefit plan of the
Company and Affiliated Companies;
 
(d) to report to the Retiree Medical Plan any use or disclosure of Protected
Health Information that is inconsistent with the permitted uses and disclosures
in Section 11.4 hereof of which it becomes aware;
 
(e) to make Protected Health Information available to Individuals in accordance
with 45 CFR Section 164.524;
 
(f) to make Protected Health Information available for amendment and incorporate
any amendments in accordance with 45 CFR Section 164.526;
 
(g) to make the Protected Health Information available that will provide
Individuals with an accounting of disclosures in accordance with 45 CFR Section
164.528;
 
(h) to make its internal practices, books and records relating to the use and
disclosure of Protected Health Information received from the Retiree Medical
Plan available to the Secretary of the U.S. Department of Health and Human
Services upon request for purposes of determining compliance with HIPAA;
 
(i) if feasible, to return or destroy all Protected Health Information received
from the Retiree Medical Plan that the Company or Affiliated Companies maintain
in any form and retain no copies of such information when such Protected Health
Information is no longer needed for the purpose for which disclosure was made,
except that, if such return or destruction is not feasible, the Company or
Affiliated Companies, as applicable, will limit further uses and disclosures of
the Protected Health Information to those purposes that make the return or
destruction of the information infeasible; and
 
(j) to ensure that adequate separation required by 45 CFR Section
164.504(f)(2)(iii) and provided in Sections 11.8, 11.9 and 11.10 hereof between
the Retiree Medical Plan and the Company is established and maintained.
 
 10.8 Employees with access to Protected Health Information
 
.  In accordance with HIPAA, the Retiree Medical Plan shall disclose Protected
Health Information only to the following Employees or classes of Employees:
 
(a) the Company’s Executive Director of Human Resources, who is the named HIPAA
Privacy Official; and
 
(b) any other Individual who is under the control of the Company or Affiliated
Companies and who receives Protected Health Information pertaining to the
Retiree Medical Plan in the ordinary course of business (within the meaning of
45 CFR Section 164.504(f)(2)(iii)) and who has been designated, in writing, by
the Privacy Official.
 
 10.9 Limitations to Protected Health Information Access and Disclosure
 
.  Access to and use of Protected Health Information by the Individuals
described in Section 11.8 above shall
 

 
 

--------------------------------------------------------------------------------

 

be restricted to those Plan Administration Functions that the Company or
Affiliated Companies perform for the Retiree Medical Plan and/or the uses set
forth in Section 11.4 hereof. Such access or use shall be permitted only to the
extent necessary for these Individuals to perform their respective duties for
the Retiree Medical Plan.
 
 10.10 Noncompliance
 
.  Instances of noncompliance with the permitted uses and disclosures of
Protected Health Information set forth in Section 11.4 hereof by Individuals
described in Section 11.8 hereof shall be addressed in the following manner:
 
(a) Potential Sanctions:  The Retiree Medical Plan shall establish and
communicate a set of sanctions that are applicable to a wide variety of breaches
of covered health policies and procedures. The range of sanctions may include:
 
(1)           additional/remedial privacy training;
 
(2)           counseling by supervisor;
 
(3)           notation in personnel files;
 
(4)           letter of reprimand from supervisor;
 
(5)           removal from being within the firewall;
 
(6)           removal from current position;
 
(7)           suspension from current position;
 
(8)           termination of employment; and
 
(9)           other sanctions as the Privacy Official shall deem appropriate.
 
(b) Administration of Sanctions: The Retiree Medical Plan, in consultation with
the Privacy Official, shall develop a procedure for:
 
 
(1)
determining the appropriate sanction to be administered to a member of its
“workforce” for a breach of a covered health policy or procedure.

 
 
(2)
determining who (e.g., the Privacy Official, etc.) has responsibility for
assessing the sanction against the “workforce” member; and

 
 
(3)
determining a process for administering any sanctions.

 
For purposes of this subparagraph, “workforce” shall mean an Employee,
volunteer, trainee or other person who performs duties under the direct control
of the Covered Entity, whether or not he or she is paid by the Covered Entity.


(c) Documentation of Sanctions: The Privacy Official, on behalf of the Retiree
Medical Plan, shall develop and implement a system for maintaining a record of
each sanction administered. The record of sanctions shall conform to the
recordkeeping and documentation
 

 
 

--------------------------------------------------------------------------------

 

(d) standards and implementation specifications required under HIPAA. The
Retiree Medical Plan will have the option of having this record maintained by
the Privacy Official or his or her designee.
 
 10.11 Nondisclosure of Protected Health Information by HMOs
 
.  A Health Insurance Issuer or HMO that provides services to the Retiree
Medical Plan is not permitted to disclose Protected Health Information to the
Company except as would be permitted by the Retiree Medical Plan under this
Article XI and only if a Privacy Notice is maintained and provided as required
by 45 CFR Section 164.520(a)(2)(ii) .
 
 10.12 Notice to Participants
 
.  The Retiree Medical Plan shall not use or disclose Protected Health
Information in a manner inconsistent with the Privacy Notice required by 45 CFR
Section 164.520, and shall not disclose, and may not permit a Health Insurance
Issuer or HMO providing services to the Retiree Medical Plan to disclose
Protected Health Information to the Company or Affiliated Companies unless a
separate statement, as set forth in 45 CFR Section 164.520(b)(1)(iii)(C),
describing the intention of the Retiree Medical Plan to make such disclosure, is
included in a Privacy Notice that is maintained and provided as required by 45
CFR Section 164.520.
 
 10.13 Policies and Procedures
 
.  The Company shall adopt on behalf of the Retiree Medical Plan policies and
procedures as necessary to administer the terms and conditions of this Article
XI and the Retiree Medical Plan’s obligations under HIPAA. Such policies and
procedures shall meet the requirements of 45 CFR Section 164.530(i).
 
 10.14 Hybrid Entity Designation
 
.  On behalf of the Retiree Medical Plan, the Company may designate, with the
concurrence of the Privacy Official, one or more Health Care Components as part
of a Hybrid Entity for purposes of complying with this Article XI and the HIPAA
requirements. If such designation is made, the following rules shall apply:
 
(a) references to:
 
 
(1)
the Retiree Medical Plan or a Covered Entity in this Article XI shall also refer
to the Health Care Component of the Retiree Medical Plan or Covered Entity;

 
 
(2)
Health Plan, Health Care Provider or Health Care Clearinghouse in this Article
XI shall refer to the Health Care Component of the Covered Entity if such Health
Care Component performs the functions of a Health Plan, Health Care Provider or
Health Care Clearinghouse, as applicable;

 
 
(3)
Protected Health Information in this Article XI shall refer to Protected Health
Information that is created or received by or on behalf of the Health Care
Component of the Retiree Medical Plan or Covered Entity; and

 
 
(4)
electronic Protected Health Information shall refer to electronic Protected
Health Information that is created, received, maintained or transmitted by or on
behalf of the Health Care Component of the Retiree Medical Plan or Covered
Entity.

 

 
 

--------------------------------------------------------------------------------

 

 
the Retiree Medical Plan shall be responsible for complying with the
requirements of HIPAA, as set out in this Article XI, and as fully set forth in
45 CFR Section 164.105(a), including, but not limited to, ensuring:

 
 
(1)
that the Health Care Component does not disclose Protected Health Information
and electronic Protected Health Information to another component of the Retiree
Medical Plan under circumstances where HIPAA would prohibit such disclosure if
the Health Care Component and the other component were separate and distinct
legal entities;

 
 
(2)
that a Health Care Component whose activities would make it a business associate
does not use or disclose Protected Health Information or electronic Protected
Health Information that it creates or receives from or on behalf of the Health
Care Component in a way prohibited by HIPAA; and

 
 
(3)
that if a person performs duties for both the Health Care Component in the
capacity of an Employee, volunteer, trainee or other person performing duties
under the direct control of such component and for another component of the
Retiree Medical Plan in the same capacity with respect to that component, such
Employee, volunteer, trainee or other person performing duties under the direct
control of such component must not use or disclose Protected Health Information
created or received in the course of or incident to the Employee’s work for the
Health Care Component in a manner prohibited by HIPAA.

 
(b) The Retiree Medical Plan shall retain documentation of the Hybrid Entity
designation for six (6) years from the date it was created or was last in
effect, whichever is later, in accordance with 45 CFR Section 164.530(j).
 
 10.15 Electronic Data Security Standards
 
.  The Retiree Medical Plan shall apply the following provisions (a) and (b) to
enable it to disclose electronic Protected Health Information to the Company and
Affiliated Companies and acknowledges receipt of a written certification from
the Company that the Retiree Medical Plan has been so amended to comply with the
requirements of 45 CFR Section 164.314(b).
 
(a) Except when electronic Protected Health Information is disclosed to the
Company or Affiliated Companies with the safeguards set forth in (1) through (3)
below, the Retiree Medical Plan and the Company shall reasonably and
appropriately safeguard electronic Protected Health Information that is created,
received, maintained or transmitted to or by the Company or Affiliated Companies
on behalf of the Retiree Medical Plan.
 
 
(1)
The Retiree Medical Plan may disclose electronically Summary Health Information
to the Company or Affiliated Companies if requested by the Company or Affiliated
Companies for the purpose of obtaining premium bids from Health Plans, for
providing health insurance coverage under the Retiree Medical Plan or for
modifying, amending, or terminating the Retiree Medical Plan in accordance with
45 CFR Section 504(f)(1)(ii).

 

 
 

--------------------------------------------------------------------------------

 

 
(2)
The Retiree Medical Plan, a Health Insurance Issuer or HMO with respect to the
Retiree Medical Plan, may disclose electronically to the Company or Affiliated
Companies information on whether an Individual is participating in the Retiree
Medical Plan, or is enrolled in or has dis-enrolled from a Health Insurance
Issuer or HMO offered by the Retiree Medical Plan in accordance with 45 CFR
Section 504(f) (1)(iii).

 
 
(3)
The Retiree Medical Plan may disclose Protected Health Information to the
Company or Affiliated Companies for which it has obtained from the Individual
about which the Protected Health Information concerns, a valid authorization
that meets the requirements of 45 CFR Section 164.508.

 
(b) Additionally, effective April 21, 2005, the Company agrees to comply with 45
CFR Section 164.314, including the following:
 
 
(1)
the Company shall implement administrative, physical and technical safeguards
that reasonably and appropriately protect the confidentiality, integrity, and
availability of the electronic Protected Health Information that it creates,
receives, maintains or transmits on behalf of the Retiree Medical Plan.

 
 
(2)
the Company shall ensure that the separation requirements applicable to the
Retiree Medical Plan set out in Sections 11.8, 11.9 and 11.10 hereof and 45 CFR
Section 164.504(f)(2)(iii) shall be supported by reasonable and appropriate
security measures.

 
 
(3)
the Company shall ensure that any agent, including a subcontractor, to whom it
provides electronic Protected Health Information agrees to implement reasonable
and appropriate security measures to protect the information.

 
 
(4)
the Company shall report to the Retiree Medical Plan any security incident
(within the meaning of 45 CFR Section 164.304) of which it becomes aware.

 
(c) The Retiree Medical Plan and the Company shall take any such further action
as is required to comply with the electronic data security standards
requirements of HIPAA.
 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
Retiree Medical Plan to be executed on the 17th day of December, 2010.




MINERALS TECHNOLOGIES INC.






     /s/ Joseph Muscari
By: Joseph Muscari
Its: Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 



 
APPENDIX A
 


 
PARTICIPATING EMPLOYERS
 
Minerals Technologies Inc.
 
Specialty Minerals Inc.
 
Minteq International Inc.
 
Specialty Minerals Michigan Inc.
 
Specialty Minerals Mississippi Inc.
 
Barretts Minerals Inc.
 
Synsil Products Inc.
 
Minteq Shapes & Services Inc.



 
 
